Exhibit 10.3

INSURANCE AND INDEMNITY AGREEMENT

among

ASSURED GUARANTY CORP.,

AMERICREDIT AUTOMOBILE RECEIVABLES TRUST 2010-B,

AMERICREDIT FINANCIAL SERVICES, INC.,

AFS SENSUB CORP.

and

AMERICREDIT CORP.

Dated as of August 2, 2010

$36,800,000 Class A-1 0.37690% Asset Backed Notes, Series 2010-B

$69,000,000 Class A-2 1.18% Asset Backed Notes, Series 2010-B

$94,200,000 Class A-3 2.49% Asset Backed Notes, Series 2010-B

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page

ARTICLE I

  

DEFINITIONS

   1

Section 1.1

  

Definitions

   1

ARTICLE II

  

REPRESENTATIONS, WARRANTIES AND COVENANTS

   2

Section 2.1

  

Representations and Warranties of the Trust

   2

Section 2.2

  

Affirmative Covenants of the Trust

   5

Section 2.3

  

Negative Covenants of AFS SenSub on Behalf of the Trust

   9

Section 2.4

  

Delivery of Assured Guaranty Financial Statements

   11

Section 2.5

  

[Reserved]

   13

Section 2.6

  

[Reserved]

   13

Section 2.7

  

Representations and Warranties with Respect to AFS SenSub and the Company

   13

Section 2.8

  

Affirmative Covenants with Respect to the Company and AFS SenSub

   17

Section 2.9

  

Negative Covenants with Respect to AFS SenSub and the Company

   21

Section 2.10

  

Representations and Warranties of AmeriCredit

   23

Section 2.11

  

Affirmative Covenants of AmeriCredit

   26

Section 2.12

  

Negative Covenants of AmeriCredit

   30

Section 2.13

  

Assured Guaranty Regulation AB Representation and Warranty

   31

ARTICLE III

  

THE NOTES POLICY; REIMBURSEMENT; INDEMNIFICATION

   31

Section 3.1

  

Issuance of the Notes Policy

   31

Section 3.2

  

Payment of Fees and Premium

   31

Section 3.3

  

Reimbursement and Additional Payment Obligation

   32

Section 3.4

  

Certain Obligations Not Recourse to AmeriCredit

   33

Section 3.5

  

Indemnification

   33

Section 3.6

  

Subrogation

   35

ARTICLE IV

  

FURTHER AGREEMENTS

   35

Section 4.1

  

Effective Date; Term of Agreement

   35

Section 4.2

  

Obligations Absolute

   36

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

 

              Page

Section 4.3

  

Assignments; Reinsurance; Third-Party Rights

   37

Section 4.4

  

Liability of Assured Guaranty

   37

ARTICLE V

  

EVENTS OF DEFAULT; REMEDIES

   38

Section 5.1

  

Events of Default

   38

Section 5.2

  

Remedies; Waivers

   42

ARTICLE VI

  

MISCELLANEOUS

   43

Section 6.1

  

Amendments, Etc.

   43

Section 6.2

  

Notices

   44

Section 6.3

  

Payment Procedure

   45

Section 6.4

  

Severability

   45

Section 6.5

  

Governing Law

   45

Section 6.6

  

Consent to Jurisdiction

   46

Section 6.7

  

Consent of Assured Guaranty

   46

Section 6.8

  

Counterparts

   47

Section 6.9

  

Trial by Jury Waived

   47

Section 6.10

  

Limited Liability

   47

Section 6.11

  

Entire Agreement

   48

Appendix I

 

Definitions

  

Annex I

 

Form of Note Policy

  

Appendix A

 

Conditions Precedent to Issuance of the Notes Policy

  

 

ii



--------------------------------------------------------------------------------

INSURANCE AND INDEMNITY AGREEMENT

INSURANCE AND INDEMNITY AGREEMENT dated as of August 2, 2010 (this “Insurance
Agreement”) among ASSURED GUARANTY CORP. (“Assured Guaranty”), a
Maryland-domiciled insurance company, AMERICREDIT AUTOMOBILE RECEIVABLES TRUST
2010-B (the “Trust”), a Delaware statutory trust, AFS SENSUB CORP., a Nevada
corporation (when referred to individually hereunder, “AFS SenSub,” when
referred to as the seller under the Sale and Servicing Agreement referred to
below, the “Seller”), AMERICREDIT FINANCIAL SERVICES, INC. (the “Company”), a
Delaware corporation and AMERICREDIT CORP., a Texas corporation (“AmeriCredit”).

INTRODUCTORY STATEMENTS

AFS SenSub proposes to acquire the Receivables from the Company and
simultaneously to sell to the Trust all of its right, title and interest in and
to the Receivables and certain other property pursuant to the Sale and Servicing
Agreement. The Trust will issue the Certificate pursuant to the Trust Agreement
and Notes pursuant to the Indenture.

Each Note will be secured by the Collateral. The Trust has requested that
Assured Guaranty issue a financial guaranty insurance policy guarantying certain
distributions of interest and principal on the Notes on each Insured
Distribution Date (including any such distributions subsequently avoided as a
preference under applicable bankruptcy law) upon the terms, and subject to the
conditions, provided herein.

The parties hereto desire to specify the conditions precedent to the issuance of
the Notes Policy by Assured Guaranty, the payment of premium in respect of the
Notes Policy, the indemnity and reimbursement to be provided to Assured Guaranty
in respect of amounts paid by Assured Guaranty under the Notes Policy or
otherwise and certain other matters.

In consideration of the premises and of the agreements herein contained, Assured
Guaranty, the Trust, the Company, AFS SenSub and AmeriCredit hereby agree as
follows:

ARTICLE I

DEFINITIONS

Section 1.1 Definitions. Capitalized terms used herein shall have the meanings
provided in Appendix I hereto or the meanings given such terms in the Sale and
Servicing Agreement or the Spread Account Agreement, unless the context
otherwise requires.



--------------------------------------------------------------------------------

ARTICLE II

REPRESENTATIONS, WARRANTIES AND COVENANTS

Section 2.1 Representations and Warranties of the Trust. The Trust represents
and warrants, as of the date hereof and as of the Date of Issuance (except as
expressly provided herein), as follows:

(a) Due Organization and Qualification. The Trust is duly formed and validly
existing as a Delaware statutory trust and is in good standing under the laws of
the State of Delaware. The Trust is duly qualified to do business, is in good
standing and has obtained all necessary licenses, permits, charters,
registrations and approvals (together, “approvals”) necessary for the conduct of
its business as currently conducted and as described in the Offering Document
and the performance of its obligations under the Transaction Documents, in each
jurisdiction in which the failure to be so qualified or to obtain such approvals
would render any Receivable or Transaction Document unenforceable in any
material respect or would otherwise have a material adverse effect upon the
Transaction.

(b) Power and Authority. The Trust has all necessary trust power and authority
to conduct its business as currently conducted and as described in the Offering
Document, to execute, deliver and perform its obligations under the Transaction
Documents and has full power and authority to sell and assign the Receivables as
contemplated by the Transaction Documents and to consummate the Transaction.

(c) Due Authorization. The execution, delivery and performance of the
Transaction Documents by the Trust have been duly authorized by all necessary
trust action and do not require any additional approvals or consents or other
action by, or any notice to or filing with, any Person, including, without
limitation, any governmental entity.

(d) Noncontravention. None of the execution and delivery of the Transaction
Documents by the Trust, the consummation of the transactions contemplated
thereby nor the satisfaction of the terms and conditions of the Transaction
Documents,

(i) conflicts with, or results in any breach or violation of, any provision of
the Certificate of Trust or the Trust Agreement, or any law, rule, regulation,
order, writ, judgment, injunction, decree, determination or award currently in
effect having applicability to the Trust or its property, including regulations
issued by an administrative agency or other governmental authority having
supervisory powers over the Trust,

(ii) constitutes, or will constitute, a default by the Trust under, or a breach
of, any provision of any loan agreement, mortgage, indenture or other agreement
or instrument to which the Trust is a party or by which it or any of its
property is or may be bound or affected, or

 

2



--------------------------------------------------------------------------------

(iii) results in or requires the creation of any Lien upon or in respect of any
of the assets of the Trust, except as otherwise expressly contemplated by the
Transaction Documents.

(e) Legal Proceedings. There is no action, proceeding, suit or investigation by
or before any court, governmental or administrative agency or arbitrator against
or affecting the Trust, or any properties or rights of the Trust, pending or, to
the knowledge of the Trust, threatened, which, in any case, if decided
adversely, would result in a Material Adverse Change with respect to the Trust,
the Certificate or the Notes.

(f) Valid and Binding Obligations. Each of the Transaction Documents to which
the Trust is a party when executed by the Owner Trustee on behalf of the Trust,
will constitute the legal, valid and binding obligations of the Trust
enforceable against the Trust in accordance with their respective terms, except
as limited by applicable bankruptcy, insolvency, reorganization, moratorium and
similar laws affecting the enforcement of creditors’ rights generally or general
equitable principles (whether in a proceeding at law or in equity) and except to
the extent that rights to indemnity and contribution may be limited by public
policy. The Certificate, when executed, authenticated and delivered in
accordance with the Trust Agreement, will be validly issued and outstanding and
entitled to the benefits of the Trust Agreement and will evidence the entire
beneficial ownership interest in the Trust. The Notes when executed,
authenticated and delivered in accordance with the Indenture, will be entitled
to the benefits of the Indenture and will constitute legal, valid and binding
obligations of the Trust, enforceable in accordance with their terms, except as
limited by applicable bankruptcy, insolvency, reorganization, moratorium and
similar laws affecting the enforcement of creditors’ rights generally or general
equitable principles (whether in a proceeding at law or in equity) and except to
the extent that rights to indemnity and contribution may be limited by public
policy.

(g) Accuracy of Information. None of the Transaction Documents, nor any of the
Provided Documents, contain any statement of a material fact with respect to the
Trust or the Transaction that was untrue or misleading in any material respect
when made. Since the furnishing of the Provided Documents, there has been no
change, nor any development or event involving a prospective change known to the
Trust, that would render any of the Provided Documents untrue or misleading in
any material respect. There is no fact known to the Trust which has a material
possibility of causing a Material Adverse Change with respect to the Trust or
which has a material possibility of impairing the value or marketability of the
Receivables, taken as a whole, or decreasing the possibility that amounts due in
respect of the Receivables will be collected as due.

(h) Compliance With Securities Laws. The offer and sale of the Notes comply in
all material respects with all requirements of law, including all registration
requirements of applicable securities laws. Without limitation of the foregoing,
the Offering Document did not, as of its date, and does not, as of the date
hereof, contain any untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary to make the statements
made therein, in light of the circumstances under which they were made, not
misleading.

 

3



--------------------------------------------------------------------------------

(i) Transaction Documents. Each of the representations and warranties of the
Trust contained in the Transaction Documents is true and correct in all material
respects and the Trust hereby makes each such representation and warranty made
by it to, and for the benefit of, Assured Guaranty as if the same were set forth
in full herein.

(j) No Consents. No consent, license, authorization or approval from, or
registration or other action by, and no notice to or filing or declaration with,
any governmental entity or regulatory body, is required for the due execution,
delivery and performance by the Trust of the Transaction Documents or any other
material document or instrument to be delivered thereunder, except (in each
case) such as have been obtained or the failure of which to be obtained would
not be reasonably likely to have a material adverse effect on the Transaction.

(k) Compliance With Law, Etc. No practice, procedure or policy employed or
proposed to be employed by the Trust in the conduct of its business violates any
law, regulation, judgment, agreement, order or decree applicable to it which, if
enforced, would result in a Material Adverse Change with respect to the
financial condition of such Person.

(l) Special Purpose Entity.

(i) The capital of the Trust is adequate for the business and undertakings of
the Trust.

(ii) Except as contemplated by the Transaction Documents, the Trust is not
engaged in any business transactions with any AmeriCredit Party or any Affiliate
of any of them.

(iii) The Trust’s funds and assets are not, and will not be, commingled with the
funds of any other Person.

(m) Solvency; Fraudulent Conveyance. The Trust is solvent and will not be
rendered insolvent by the Transaction and, after giving effect to such
Transaction, the Trust will not be left with an unreasonably small amount of
capital with which to engage in its business. The Trust does not intend to
incur, or believe that it has incurred, debts beyond its ability to pay such
debts as they mature. The Trust does not contemplate the commencement of
insolvency, bankruptcy, liquidation or consolidation proceedings or the
appointment of a receiver, liquidator, conservator, trustee or similar official
in respect of the Trust or any of its assets.

(n) Perfection of Liens and Security Interest. On the Date of Issuance, the Lien
and security interest in favor of the Trust Collateral Agent with respect to the
Collateral will be perfected by the filing of financing statements on Form UCC-1
in each jurisdiction where such recording or filing is necessary for the
perfection thereof, the delivery of the Receivables Files to the Custodian, and
the establishment of the Collection Account and the Note Distribution Account in
accordance with the provisions of the Transaction Documents, and no other
filings in any jurisdiction or any other actions (except as expressly provided
herein) are necessary to perfect the Trust Collateral Agent’s Lien on and
security interest in the Collateral as against any third parties.

 

4



--------------------------------------------------------------------------------

(o) Investment Company Act. The Trust is not an “investment company,” or an
“affiliated person” of, or “promoter” or “principal underwriter” for, an
“investment company,” as such terms are defined in the Investment Company Act.

(p) Collateral. On the Date of Issuance, the Trust will have good and marketable
title to each item of Trust Property conveyed on such date and will own each
such item free and clear of any Lien (other than Liens contemplated under the
Indenture) or any equity or participation interest of any other Person.

(q) Security Interest in Funds and Investments. Assuming the retention of funds
in the Accounts, such funds will be subject to a valid and perfected, first
priority security interest in favor of the Trust Collateral Agent on behalf of
the Indenture Trustee (on behalf of the Noteholders), the Certificateholder and
Assured Guaranty.

Section 2.2 Affirmative Covenants of the Trust. The Trust hereby agrees (to the
extent set forth in this Section 2.2) that during the Term of this Agreement,
unless Assured Guaranty shall otherwise expressly consent in writing:

(a) Compliance With Agreements and Applicable Laws. The Trust shall perform each
of its obligations under the Transaction Documents and shall comply with all
material requirements of, and the Notes shall be offered and sold in accordance
with, any law, rule, regulation or order applicable to it or thereto, or that
are required in connection with its performance under any of the Transaction
Documents. So long as no Insurer Default has occurred and is continuing, the
Trust will not cause or permit to become effective any amendment to or
modification of any of the Transaction Documents to which it is a party unless
Assured Guaranty shall have previously approved in writing such amendment or
modification; provided however, that if an Insurer Default has occurred and is
continuing, the Trust will not cause or permit to become effective any such
amendment or modification that would materially and adversely affect the
interest of Assured Guaranty. The Trust shall not take any action or fail to
take any action that would interfere with the enforcement of any rights under
the Transaction Documents.

(b) Certain Information. The Trust shall keep, or cause to be kept, in
reasonable detail books and records of account of its assets and business, which
shall be furnished to Assured Guaranty upon request. The Trust shall furnish to
Assured Guaranty, simultaneously with the delivery of such documents to the
Indenture Trustee, the Noteholders or the Certificateholder, as the case may be,
copies of all reports, certificates, statements, financial statements or notices
furnished to the Indenture Trustee, the Noteholders or the Certificateholder, as
the case may be, pursuant to the Transaction Documents (including, but not
limited to, copies of any reports submitted to the Trust by its independent
accountants in connection with any examination of the financial statements of
the Trust).

 

5



--------------------------------------------------------------------------------

(i) Certain Information. Not less than ten days prior to the date of filing with
the IRS of any tax return or amendment thereto, the Trust shall deliver to
Assured Guaranty copies of the proposed form of such return or amendment and,
promptly after the filing or sending thereof, (A) copies of each tax return and
amendment thereto that the Trust files with the IRS and (B) copies of all
financial statements, reports, and registration statements which the Trust files
with, or delivers to, any federal government agency, authority or body which
supervises the issuance of securities by the Trust.

(ii) Other Information. Promptly upon the request of Assured Guaranty, the Trust
shall deliver to Assured Guaranty copies of all schedules, financial statements
or other similar reports delivered to or by the Trust pursuant to the terms of
this Insurance Agreement and the other Transaction Documents and such other data
as Assured Guaranty may reasonably request.

(c) Access to Records; Discussions with Officers. The Trust shall, upon the
request of Assured Guaranty, permit Assured Guaranty, or its authorized agent,
at the expense of Assured Guaranty, at reasonable times and upon reasonable
prior written notice:

(i) to inspect such books and records of the Trust as may relate to the Notes,
the Certificate, the Receivables and the other Trust Property, the obligations
of the Trust under the Transaction Documents, the business of the Trust and the
transactions consummated in connection therewith; and

(ii) to discuss the affairs, finances and accounts of the Trust with an
appropriate officer of the Trust.

Such inspections and discussions shall be conducted during normal business hours
and shall not unreasonably disrupt the business of the Trust.

(d) Notice of Material Events. The Trust shall promptly inform Assured Guaranty
in writing of the occurrence of any of the following:

(i) the submission of any claim or the initiation of any legal process,
litigation or administrative or judicial investigation against the Trust in any
federal, state or local court or before any arbitration board, or any such
proceeding threatened by any governmental agency, which, if adversely
determined, would have a material adverse effect on the Receivables as a whole,
or which, if adversely determined, would have a material adverse effect upon the
ability of the Trust to perform its obligations under any Transaction Document;

(ii) any change in the location of the Trust’s principal office or any change in
the location of the books and records of the Trust;

(iii) the occurrence of any Default or Special Event; or

 

6



--------------------------------------------------------------------------------

(iv) any other event, circumstance or condition that has resulted, or which is
reasonably likely to result, in a Material Adverse Change in respect of the
Trust.

(e) Further Assurances. The Trust will file all necessary financing statements,
assignments or other instruments, and any amendments or continuation statements
relating thereto, necessary to be kept and filed in such manner and in such
places as may be required by law to preserve and protect fully the Lien on and
security interest in, and all rights of the Trust Collateral Agent with respect
to the Collateral under the Indenture. In addition, the Trust shall, upon the
request of Assured Guaranty, from time to time, execute, acknowledge and
deliver, or cause to be executed, acknowledged and delivered, within thirty
(30) days of such request, such amendments hereto and such further instruments
and take such further action as may be reasonably necessary to effectuate the
intention, performance and provisions of the Transaction Documents or to protect
the interest of the Trust Collateral Agent in the Collateral under the
Indenture. In addition, the Trust agrees to cooperate with S&P or Moody’s, as
applicable, in connection with any review of the Transaction which may be
undertaken by S&P or Moody’s after the date hereof.

(f) Retirement of Notes. The Trust shall, upon retirement of the Notes, furnish
to Assured Guaranty a notice of such retirement, and, upon such retirement and
the expiration of the Term Of The Policy, surrender the Notes Policy to Assured
Guaranty for cancellation.

(g) Third-Party Beneficiary. The Trust agrees that Assured Guaranty shall have
all rights of a third-party beneficiary in respect of the Sale and Servicing
Agreement and hereby incorporates and restates its representations, warranties
and covenants as set forth therein for the benefit of Assured Guaranty.

(h) Preservation of Existence. The Trust shall observe in all material respects
all procedures required by its Certificate of Trust and Trust Agreement and
preserve and maintain its existence as a trust and its rights, franchises and
privileges in the jurisdiction of its organization, and shall qualify and remain
qualified in good standing in each jurisdiction where the nature of its business
requires it to do so except where the failure to be so qualified, in good
standing and to maintain its rights, franchises and privileges would not have a
material adverse effect on the financial condition of the Trust, or its ability
to perform its obligations under this Insurance Agreement or under any other
Transaction Document to which it is party.

(i) Disclosure Document. Each Offering Document delivered with respect to the
Notes shall clearly disclose that the Notes Policy is not covered by the
property/casualty insurance security fund specified in Article 76 of the New
York Insurance Law. In addition, each Offering Document delivered with respect
to the Notes which includes financial statements of Assured Guaranty prepared in
accordance with generally accepted accounting principles (but excluding any
Offering Document in which such financial statements are incorporated by
reference) shall include the following statement immediately following such
financial statements:

The Maryland Insurance Administration recognizes only statutory accounting
practices for determining and reporting the financial condition and results of
operations of an insurance company, for determining its solvency under the
Maryland Insurance Code, and for determining whether its financial condition
warrants the payment of a dividend to its stockholders. No consideration is
given by the Maryland Insurance Administration to financial statements prepared
in accordance with generally accepted accounting principles in making such
determinations.

 

7



--------------------------------------------------------------------------------

(j) Special Purpose Entity.

(i) The Trust shall conduct its business solely in its own name through its duly
authorized officers or agents so as not to mislead others as to the identity of
the entity with which those others are concerned, and particularly will use its
best efforts to avoid the appearance of conducting business on behalf of
AmeriCredit, the Company, AFS SenSub or any other Affiliates thereof or that the
assets of the Trust are available to pay the creditors of AmeriCredit, the
Company, AFS SenSub or any other Affiliates thereof. Without limiting the
generality of the foregoing, all oral and written communications, including,
without limitation, letters, invoices, purchase orders, contracts, statements
and loan applications, will be made solely in the name of the Trust.

(ii) The Trust shall maintain trust records and books of account separate from
those of AmeriCredit, the Company, AFS SenSub and Affiliates of any of them.

(iii) The Trust shall obtain proper authorization from its equity owners of all
trust action requiring such authorization, and copies of each such authorization
and the minutes or other written summary of each such meeting shall be delivered
to Assured Guaranty within two weeks of such authorization or meeting as the
case may be.

(iv) Although the organizational expenses of the Trust have been paid by
AmeriCredit, operating expenses and liabilities of the Trust shall be paid from
its own funds or by AmeriCredit.

(v) The annual financial statements of the Trust shall disclose the effects of
the Trust’s transactions in accordance with generally accepted accounting
principles and shall disclose that the assets of the Trust are not available to
pay creditors of AmeriCredit, the Company, AFS SenSub or any Affiliate of any of
them.

(vi) The resolutions, agreements and other instruments of the Trust underlying
the transactions described in this Insurance Agreement and in the other
Transaction Documents shall be continuously maintained by the Trust as official
records of the Trust separately identified and held apart from the records of
AmeriCredit, the Company, AFS SenSub and each Affiliate of any of them.

 

8



--------------------------------------------------------------------------------

(vii) The Trust shall maintain an arm’s-length relationship with AmeriCredit,
the Company, AFS SenSub and each Affiliate of any of them and will not hold
itself out as being liable for the debts of any such Person.

(viii) The Trust shall keep its assets and its liabilities wholly separate from
those of all other entities, including, but not limited to, the Underwriters,
the Company, AFS SenSub and each Affiliate of any of them except, in each case,
as contemplated by the Transaction Documents.

(k) Tax Matters. The Trust will take, or refrain from taking, as the case may
be, all actions necessary to ensure that for federal and state income tax
purposes the Trust is not taxable as an association (or publicly traded
partnership) taxable as a corporation.

(l) Securities Laws. The Trust shall comply in all material respects with all
applicable provisions of state and federal securities laws, including blue sky
laws and the Securities Act, the Exchange Act and the Investment Company Act and
all rules and regulations promulgated thereunder for which non-compliance would
result in a Material Adverse Change with respect to the Trust.

(m) Incorporation of Covenants. The Trust shall comply with each of the Trust’s
covenants set forth in the Transaction Documents and hereby incorporates such
covenants by reference as if each were set forth herein.

Section 2.3 Negative Covenants of AFS SenSub on Behalf of the Trust. Each of the
Trust and AFS SenSub, as Depositor, on behalf of the Trust, hereby agrees (to
the extent set forth in this Section 2.3), that during the Term of this
Agreement, unless Assured Guaranty shall otherwise expressly consent in writing:

(a) Restrictions on Liens. The Trust shall not, except as contemplated by the
Transaction Documents, (i) create, incur or suffer to exist, or agree to create,
incur or suffer to exist, or consent to cause or permit in the future (upon the
happening of a contingency or otherwise) the creation, incurrence or existence
of any Lien or Restriction on Transferability of the Receivables, or (ii) file
under the Uniform Commercial Code of any jurisdiction any financing statement
which names the Trust as a debtor, or sign any security agreement authorizing
any secured party thereunder to file such financing statement, with respect to
the Receivables.

(b) Impairment of Rights. The Trust shall not take any action, or fail to take
any action, if such action or failure to take action would be reasonably likely
to (i) interfere with the enforcement of any rights under the Transaction
Documents that are material to the rights, benefits or obligations of the
Indenture Trustee, the Certificateholder, the Noteholders or Assured Guaranty,
(ii) result in a Material Adverse Change in respect of the Receivables, or
(iii) impair the ability of the Trust to perform its obligations under the
Transaction Documents.

 

9



--------------------------------------------------------------------------------

(c) Waiver, Amendments, Etc. So long as no Insurer Default has occurred and is
continuing, the Trust shall not waive, modify or amend, or consent to any
waiver, modification or amendment of, any of the provisions of any of the
Transaction Documents; provided however, that if an Insurer Default has occurred
and is continuing, the Trust will not cause or permit to become effective any
such waiver, modification, amendment or consent related thereto that would
materially and adversely affect the interest of Assured Guaranty.

(d) Successors. The Trust shall not terminate or designate, or consent to the
termination or designation of, the Servicer, Backup Servicer, the Collateral
Agent, the Owner Trustee or any successor thereto without the prior approval of
Assured Guaranty.

(e) Creation of Indebtedness; Guarantees. Other than the Transaction Documents,
the Trust shall not create, incur, assume or suffer to exist any indebtedness
other than indebtedness guaranteed or approved in writing by Assured Guaranty.
Without the prior written consent in writing of Assured Guaranty, the Trust
shall not assume, guarantee, endorse or otherwise be or become directly or
contingently liable for the obligations of any Person by, among other things,
agreeing to purchase any obligation of another Person, agreeing to advance funds
to such Person or causing or assisting such Person to maintain any amount of
capital.

(f) Subsidiaries. The Trust shall not form, or cause to be formed, any
Subsidiaries.

(g) No Mergers. The Trust shall not consolidate with or merge into any Person or
transfer all or any material amount of its assets to any Person, liquidate or
dissolve except as permitted by the Trust Agreement and as contemplated by the
Transaction Documents.

(h) Other Activities. The Trust shall not:

(i) sell, pledge, transfer, exchange or otherwise dispose of any of its assets
except as permitted under the Transaction Documents; or

(ii) engage in any business or activity except as contemplated by the
Transaction Documents and as permitted by the Trust Agreement.

(i) Insolvency. The Trust shall not commence any case, proceeding or other
action (A) under any existing or future law of any jurisdiction, domestic or
foreign, relating to the bankruptcy, insolvency, reorganization or relief of
debtors, seeking to have an order for relief entered with respect to it, or
seeking reorganization, arrangement, adjustment, winding-up, liquidation,
dissolution, corporation or other relief or (B) seeking appointment of a
receiver, trustee, custodian or other similar official for it or for all or any
substantial part of its assets or make a general assignment for the benefit of
its creditors. The Trust shall not take any action in furtherance of, or
indicating the consent to, approval of, or acquiescence in, any of the acts set
forth above. The Trust shall not admit in writing its inability to pay its
debts.

 

10



--------------------------------------------------------------------------------

Section 2.4 Delivery of Assured Guaranty Financial Statements.

(a) Assured Guaranty agrees (i) only until AFS SenSub and the Trust are eligible
to suspend filing of Exchange Act Reports and only for so long as AFS SenSub and
the Trust are required to file Assured Guaranty Financial Statements to comply
with their reporting obligations in relation to the Exchange Act Reports, as
soon as reasonably practicable after the public release of any Assured Guaranty
Financial Statements, unless such Assured Guaranty Financial Statements then
satisfy the Incorporation by Reference Conditions, to deliver to the Company an
electronic copy of such Assured Guaranty Financial Statements for the related
period, meeting the requirements of Regulation S-X of the Securities Act, via an
e-mail communication or e-mail communications addressed to
Securitization&ConduitReporting@americredit.com, or such other address that has
been designated by the Company and provided in a written notice to Assured
Guaranty (any such address, the “AmeriCredit E-mail Address”); (ii) only until
AFS SenSub and the Trust are eligible to suspend filing of Exchange Act Reports
and only for so long as AFS SenSub and the Trust are required to file Assured
Guaranty Financial Statements to comply with their reporting obligations in
relation to the Exchange Act Reports, during any period that Assured Guaranty
satisfies the Incorporation By Reference Conditions, to notify the Company
reasonably promptly after the filing by AGL (or, if Assured Guaranty is then
subject to the reporting requirements of the Exchange Act, the filing by Assured
Guaranty) of any amended Form 10-K or amended Form 10-Q report containing
amended Assured Guaranty Financial Statements; provided, however, that Assured
Guaranty may satisfy any such obligation so to notify the Company by sending an
e-mail communication to the AmeriCredit E-mail Address advising the Company that
AGL (or, if applicable, Assured Guaranty) has filed an amended report under the
Exchange Act and containing either an electronic copy of such report or a
hyperlink to an electronic copy of such report appearing on AGL’s, Assured
Guaranty’s or the Commission’s web site; (iii) that Assured Guaranty consents to
the incorporation by reference of such Assured Guaranty Financial Statements in,
or the inclusion of such Assured Guaranty Financial Statements as an exhibit to,
the Prospectus and AFS SenSub’s or Trust’s applicable Form 10-D filings;
(iv) only until AFS SenSub and the Trust are eligible to suspend filing of
Exchange Act Reports and only for so long as AFS SenSub and the Trust are
required to file Assured Guaranty Financial Statements to comply with their
reporting obligations in relation to the Exchange Act Reports, to comply with
reasonable written requests of the Company or AFS SenSub for the delivery of any
other additional information as may be necessary for AFS SenSub or the Trust to
comply with Item 1114 of Regulation AB, so long as such information is available
to Assured Guaranty through commercially reasonable efforts and not otherwise
available to AFS SenSub or the Company; and (v) that, on not less than three
(3) Business Days’ notice, it will use commercially reasonable efforts to cause
its accountants, if required by AFS SenSub or the Trust in order to comply with
the Exchange Act, to issue their consent to the incorporation by reference of
any Assured Guaranty Financial Statements into the Prospectus or any of the AFS
SenSub’s or the Trust’s applicable Form 10-D filings; provided, however, that
Assured Guaranty’s liability in the case of a breach of the agreements contained
in this Section 2.4 will be limited to the actual damages incurred by
AmeriCredit, the Company, AFS SenSub or the Trust, and in no event will Assured
Guaranty be liable for indirect, incidental, special, consequential, exemplary
or punitive damages, including, without

 

11



--------------------------------------------------------------------------------

limitation, (x) damage to reputation, (y) loss of profit, revenue or business
opportunity or (z) delay or impairment of access to the capital markets
(including as a result of the failure of AmeriCredit, the Company, AFS SenSub or
the Trust to satisfy the eligibility requirements set forth in Instruction I.A.3
or I.A.4 of Form S-3 under the Securities Act). In addition, in no event will
Assured Guaranty be liable for failing to provide any notification required
under this Section 2.4 in the event that Assured Guaranty has used reasonable
efforts in sending, but has been unable to send, an e-mail communication to the
AmeriCredit E-mail Address so long as, as soon as reasonably practicable after
Assured Guaranty has actual knowledge that any such e-mail communication has not
properly been sent to or received at the AmeriCredit E-mail Address, Assured
Guaranty has either (i) successfully faxed a copy of the communication that it
had attempted to e-mail to the AmeriCredit E-mail Address to AmeriCredit at
(817) 302-7915 or (ii) mailed a copy of such communication to AmeriCredit
Financial Services, Inc., 801 Cherry Street, Suite 3500, Fort Worth, Texas
76102, Attention: Chief Financial Officer. It is understood and agreed that, to
the extent any consent letter of Assured Guaranty’s accountants is required by
the Company or the Trust in connection with any such filing, the fees and
expenses payable in respect thereof shall be paid by AmeriCredit upon demand.

(b) In addition to any and all rights of indemnification or any rights of the
Company, AFS SenSub, the Trust or AmeriCredit pursuant to this Insurance
Agreement, the Indemnification Agreement or any other Transaction Document or
under law or equity, Assured Guaranty agrees to pay, and to protect, indemnify
and save harmless the AmeriCredit Parties and the Trust from and against any and
all claims, losses, liabilities (including penalties), actions, suits,
judgments, demands, damages, costs or expenses (including reasonable fees and
expenses of attorneys, consultants and auditors and reasonable costs of
investigations) of any nature arising out of or by reason of any untrue
statement of: (i) a material fact or an omission to state a material fact
necessary in order to make the statements therein in light of the circumstances
in which they were made not misleading contained in any Assured Guaranty
Financial Statements incorporated by reference in, or included as an exhibit to,
any Exchange Act Reports pursuant to Section 2.4(a) hereof (“Incorporated
Assured Guaranty Financial Statements”); or (ii) subject to the limitations on
liability set forth in Section 2.4(a) of this Insurance Agreement, any failure
of Assured Guaranty to comply with its obligations under Section 2.4(a) of this
Insurance Agreement or any breach of its representations under Section 2.4(c) of
this Insurance Agreement.

(c) As of each date that Incorporated Assured Guaranty Financial Statements are
incorporated into the Prospectus or any Exchange Act Report, Assured Guaranty
represents to the AmeriCredit Parties that:

(i) AGL (or, if Assured Guaranty is then subject to the reporting requirements
of the Exchange Act, Assured Guaranty) is required to file reports with the
Commission pursuant to Section 13(a) or 15(d) of the Exchange Act;

(ii) AGL (or, if Assured Guaranty is then subject to the reporting requirements
referred to in Section 2.04(c)(i) above, Assured Guaranty) has filed

 

12



--------------------------------------------------------------------------------

all reports and other materials required to be filed by such requirements during
the preceding 12 months (or such shorter period that such party was required to
file such reports and materials);

(iii) the reports filed by AGL (or, if Assured Guaranty is then subject to the
reporting requirements referred to in Section 2.04(c)(i) above, filed by Assured
Guaranty) include the Incorporated Assured Guaranty Financial Statements;

(iv) to the best of Assured Guaranty’s knowledge, the accountants who certify
the Incorporated Assured Guaranty Financial Statements and supporting schedules
included in the Incorporated Assured Guaranty Financial Statements (if
applicable) are independent registered public accountants as required by the
Securities Act; and

(v) the Incorporated Assured Guaranty Financial Statements incorporated by
reference in the Registration Statement relating to the Prospectus (including
through filing of an Exchange Act Report) complied in all material respects with
the applicable requirements of Regulation S-X.

Section 2.5 [Reserved].

Section 2.6 [Reserved].

Section 2.7 Representations and Warranties with Respect to AFS SenSub and the
Company. Each AmeriCredit Party represents, warrants and covenants, as of the
Date of Issuance, with respect to AFS SenSub and the Company, as follows:

(a) Due Organization and Qualification. AFS SenSub is a corporation, duly
formed, organized, validly existing and is in good standing under the laws of
the State of Nevada and the Company is a corporation, duly organized, validly
existing and in good standing under the laws of Delaware. Each of AFS SenSub and
the Company is duly qualified to do business, and has obtained all necessary
licenses, permits, charters, registrations and approvals (together, “approvals”)
necessary for the conduct of its business as currently conducted and as
described in the Offering Document and the performance of its obligations under
the Transaction Documents, in each jurisdiction in which the failure to be so
qualified or to obtain such approvals would render any Receivable unenforceable
in any respect or would otherwise have a material adverse effect upon the
Transaction.

(b) Power and Authority. Each of AFS SenSub and the Company has all necessary
corporate power and authority to conduct its business as currently conducted and
as described in the Offering Document, to execute, deliver and perform its
obligations under the Transaction Documents and has full power and authority to
sell and assign the Receivables as contemplated by the Transaction Documents and
to consummate the Transaction.

(c) Due Authorization. The execution, delivery and performance of the
Transaction Documents by each of AFS SenSub and the Company have been duly

 

13



--------------------------------------------------------------------------------

authorized by all necessary corporate action and do not require any additional
approvals or consents or other action by, or any notice to, or filing with, any
Person, including, without limitation, any governmental entity or the Company’s
stockholder.

(d) Noncontravention. None of the execution and delivery of the Transaction
Documents by the Company or by AFS SenSub, the consummation of the transactions
contemplated thereby nor the satisfaction of the terms and conditions of the
Transaction Documents,

(i) conflicts with or results in any breach or violation of any provision of the
Certificate of Incorporation or Bylaws of the Company or AFS SenSub, or any law,
rule, regulation, order, writ, judgment, injunction, decree, determination or
award currently in effect having applicability to the Company or AFS SenSub, as
the case may be, or any of their respective properties, including regulations
issued by an administrative agency or other governmental authority having
supervisory powers over the Company or AFS SenSub, as the case may be,

(ii) constitutes or will constitute a default by the Company or AFS SenSub, as
the case may be, under or a breach of any provision of any loan agreement,
mortgage, indenture or other agreement or instrument to which the Company or AFS
SenSub is a party or by which it, or any of its or their properties is, or may
be, bound or affected, or

(iii) results in or requires the creation of any Lien upon or in respect of any
of the assets of the Company or AFS SenSub except as otherwise expressly
contemplated by the Transaction Documents.

(e) Legal Proceedings. There is no action, proceeding or investigation pending,
or to the best knowledge of the Company or AFS SenSub after reasonable inquiry,
threatened by or before any court, regulatory body, governmental or
administrative agency or arbitrator against or affecting the Company or AFS
SenSub, or any properties or rights of the Company or AFS SenSub, including
without limitation, the Receivables, which might result in a Material Adverse
Change with respect to the Company, AFS SenSub or the Certificate.

(f) Valid and Binding Obligations. Each of the Transaction Documents to which
either the Company or AFS SenSub is a party when executed and delivered by the
Company or AFS SenSub, as the case may be, will constitute the legal, valid and
binding obligations of such Person, enforceable in accordance with their
respective terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, moratorium or other similar laws affecting
creditors’ rights generally and general equitable principles. The Certificate,
when executed, authenticated and delivered in accordance with the Trust
Agreement, will be validly issued and outstanding and entitled to the benefits
of the Trust Agreement and will evidence the entire beneficial ownership
interest in the Trust. The Notes when executed, authenticated and delivered in
accordance with the Indenture, will be entitled to the benefits of the Indenture
and will constitute legal, valid and binding obligations of the Trust,
enforceable in accordance

 

14



--------------------------------------------------------------------------------

with their terms, except as limited by applicable bankruptcy, insolvency,
reorganization, moratorium and similar laws affecting the enforcement of
creditors’ rights generally or general equitable principles (whether in a
proceeding at law or in equity) and except to the extent that rights to
indemnity and contribution may be limited by public policy.

(g) ERISA. Each of AFS SenSub and the Company is in compliance with ERISA and
has not incurred and does not reasonably expect to incur, any liabilities to the
PBGC under ERISA in connection with any Plan or Multiemployer Plan.

(h) Accuracy of Information. None of the Transaction Documents nor any of the
Provided Documents contain any statement of a material fact with respect to the
Company or AFS SenSub or the Transaction that was untrue or misleading in any
material respect when made. Since the furnishing of the Provided Documents,
there has been no change, nor any development or event involving a prospective
change known to the Company or to AFS SenSub, that would render any of the
Provided Documents untrue or misleading in any material respect. There is no
fact known to the Company or AFS SenSub which has a material possibility of
causing a Material Adverse Change with respect to either of the Company or AFS
SenSub, or which has a material possibility of impairing the value or
marketability of the Receivables, taken as a whole, or decreasing the
possibility that amounts due in respect of the Receivables will be collected as
due.

(i) Compliance With Securities Laws. The offer and sale of the Securities comply
in all material respects with all requirements of law, including all
registration requirements of applicable securities laws. Without limitation of
the foregoing, the Offering Document does not contain any untrue statement of a
material fact and does not omit to state a material fact required to be stated
therein or necessary to make the statements made therein, in light of the
circumstances under which they were made, not misleading.

(j) Transaction Documents. Each of the representations and warranties of AFS
SenSub and the Company contained in the Transaction Documents is true and
correct in all material respects and each of AFS SenSub and the Company hereby
makes each such representation and warranty made by it to, and for the benefit
of, Assured Guaranty as if the same were set forth in full herein.

(k) No Consents. No consent, license, approval or authorization from, or
registration, filing or declaration with, any regulatory body, administrative
agency, or other governmental instrumentality, nor any consent, approval, waiver
or notification of any creditor, lessor or other nongovernmental person, is
required in connection with the execution, delivery and performance by the
Company or AFS SenSub of this Insurance Agreement or of any other Transaction
Document to which such Person is a party, except (in each case) such as have
been obtained and are in full force and effect.

(l) Compliance With Law, Etc. No practice, procedure or policy employed or
proposed to be employed by the Company or AFS SenSub in the conduct of their
respective businesses violates any law, regulation, judgment, agreement, order
or decree applicable to it which, if enforced, would result in a Material
Adverse Change with respect to such Person.

 

15



--------------------------------------------------------------------------------

(m) Special Purpose Entity.

(i) The capital of AFS SenSub is adequate for the business and undertakings of
AFS SenSub.

(ii) AFS SenSub is a wholly-owned special-purpose subsidiary of the Company.

(iii) [Reserved].

(iv) The funds and assets of AFS SenSub are not, and will not be, commingled
with the funds of any other person.

(n) Solvency; Fraudulent Conveyance. Each of AFS SenSub and the Company is
solvent and will not be rendered insolvent by the Transaction and, after giving
effect to such Transaction, neither the Company nor AFS SenSub will be left with
an unreasonably small amount of capital with which to engage in its business.
Neither the Company nor AFS SenSub intends to incur, or believes that it has
incurred, debts beyond its ability to pay such debts as they mature. Neither the
Company nor AFS SenSub contemplates the commencement of insolvency, bankruptcy,
liquidation or consolidation proceedings or the appointment of a receiver,
liquidator, conservator, trustee or similar official in respect of the Company
or AFS SenSub, as the case may be, or any of their respective assets. The amount
of consideration being received by the Seller upon the sale of the Receivables
to the Trust constitutes reasonably equivalent value and fair consideration for
the Receivables. The Seller is not selling the Receivables to the Trust, as
provided in the Transaction Documents, with any intent to hinder, deal or
defraud any of the Company’s creditors.

(o) Good Title; Valid Transfer; Absence of Liens; Security Interest.

(i) Immediately prior to the pledge of the Collateral to the Trust Collateral
Agent pursuant to the Indenture, the Trust was the owner of, and had good and
marketable title to, such property free and clear of all Liens and Restrictions
on Transferability, and had or will have had full right, power and lawful
authority to assign, transfer and pledge such Receivables. The Indenture
constitutes a valid pledge of the Collateral to the Trust Collateral Agent and
the Trust Collateral Agent shall have a valid and perfected first priority
security interest in the Collateral, free and clear of all Liens and
Restrictions on Transferability.

(ii) Immediately prior to the transfer of any Receivables to the Trust pursuant
to the Sale and Servicing Agreement, AFS SenSub was or will have been the owner
of, and had good and marketable title to, such property free and clear of all
Liens and Restrictions on Transferability, and had or will have had full right,
corporate power and lawful authority to assign, transfer and pledge such

 

16



--------------------------------------------------------------------------------

Receivables. In the event that a transfer of the Receivables by AFS SenSub to
the Trust is characterized as other than a sale, such transfer shall be
characterized as a secured financing, and the Trustee shall have a valid and
perfected first priority security interest in such Receivables free and clear of
all Liens and Restrictions on Transferability.

(iii) Immediately prior to the sale of the Receivables to AFS SenSub pursuant to
the Purchase Agreement, the Company was or will have been the owner of, and had
good and marketable title to, the Receivables being transferred by such party
free and clear of all Liens and Restrictions on Transferability, and had or will
have had full right, corporate power and lawful authority to assign, transfer
and pledge such Receivables. In the event that a transfer of the Receivables by
the Company to AFS SenSub is characterized as other than a sale, such transfer
shall be characterized as a secured financing, and AFS SenSub shall have a valid
and perfected first priority security interest in such Receivables free and
clear of all Liens and Restrictions on Transferability.

(p) [Reserved]

(q) Taxes. The Company has filed all federal and state tax returns which are
required to be filed and paid all taxes, including any assessments received by
the Company, to the extent that such taxes have become due. Any taxes, fees and
other governmental charges payable by the Company or AFS SenSub in connection
with the Transaction, the execution and delivery of the Transaction Documents
and the issuance of the Securities have been paid or shall have been paid at or
prior to the Date of Issuance.

(r) Security Interest in Funds and Investments in the Spread Account. Assuming
the retention of funds in the Spread Account, such funds will be subject to a
valid and perfected, first priority security interest in favor of the Collateral
Agent on behalf of the Indenture Trustee (on behalf of the Noteholders) and
Assured Guaranty.

Section 2.8 Affirmative Covenants with Respect to the Company and AFS SenSub .
Each AmeriCredit Party hereby agrees with respect to the Company and with
respect to AFS SenSub that during the Term of this Agreement, unless Assured
Guaranty shall otherwise expressly consent in writing:

(a) Compliance With Agreements and Applicable Laws. Each of AFS SenSub and the
Company shall perform each of its respective obligations under the Transaction
Documents and shall comply with all material requirements of any law, rule or
regulation applicable to it, or that are required in connection with its
performance under any of the Transaction Documents. So long as no Insurer
Default has occurred and is continuing, neither the Company nor AFS SenSub will
cause or permit to become effective any amendment to or modification of any of
the Transaction Documents to which it is a party unless Assured Guaranty shall
have previously approved in writing such amendment or modification; provided
however, that if an Insurer Default has occurred and is continuing, neither the
Company nor AFS SenSub will cause or permit to

 

17



--------------------------------------------------------------------------------

become effective any such amendment or modification that would materially and
adversely affect the interest of Assured Guaranty. Neither the Company nor AFS
SenSub shall take any action or fail to take any action that would interfere
with the enforcement of any rights under the Transaction Documents.

(b) Reports; Other Information. Each of AFS SenSub and the Company shall keep or
cause to be kept in reasonable detail books and records of account of their
respective assets and business. Each of AFS SenSub and the Company shall furnish
or caused to be furnished to Assured Guaranty:

(i) Promptly upon receipt thereof, copies of all reports, statements,
certifications, schedules, or other similar items delivered to or by the Company
or AFS SenSub pursuant to the terms of the Transaction Documents and, promptly
upon request, such other data as Assured Guaranty may reasonably request;
provided, however, that neither the Company nor AFS SenSub shall be required to
deliver any such items if provision by some other party to Assured Guaranty is
required under the Transaction Documents unless such other party wrongfully
fails to deliver such item. The Company and AFS SenSub shall, upon the request
of Assured Guaranty, permit Assured Guaranty or its authorized agents (A) to
inspect its books and records as they may relate to the Securities, the
Receivables, the Certificate, the obligations of AFS SenSub and the Company
under the Transaction Documents, the Transaction and, but only following the
occurrence of a Special Event, AFS SenSub’s business; (B) to discuss the
affairs, finances and accounts of AFS SenSub and the Company with an officer of
each upon Assured Guaranty’s reasonable request; and (C) upon the occurrence of
a Special Event, to discuss the affairs, finances and accounts of AFS SenSub and
the Company with its independent accountants, provided that an officer of such
Person shall have the right to be present during such discussions. Such
inspections and discussions shall be conducted during normal business hours and
shall not unreasonably disrupt the business of such Person. The fees and
expenses of Assured Guaranty or any such authorized agents shall be for the
account of AmeriCredit.

(ii) The Company shall provide or cause to be provided to Assured Guaranty an
executed original copy of each document executed in connection with the
transaction within 30 days after the date of closing.

(c) Notice of Material Events. The Company and AFS SenSub shall promptly inform
Assured Guaranty in writing of the occurrence of any of the following:

(i) the submission of any claim or the initiation of any legal process,
litigation or administrative or judicial investigation (A) against the Company
or AFS SenSub pertaining to the Receivables in general, (B) with respect to a
material portion of the Receivables, or (C) in which a request has been made for
certification as a class action (or equivalent relief) that would involve a
material portion of the Receivables;

 

18



--------------------------------------------------------------------------------

(ii) any change in the location of the principal office of either of the Company
or AFS SenSub or any change in the location of the books and records of the
Company or AFS SenSub;

(iii) the occurrence of any Default or Special Event; or

(iv) any other event, circumstance or condition that has resulted, or which the
Company or AFS SenSub, as the case may be, reasonably believes might result, in
a Material Adverse Change in respect of the Company or AFS SenSub.

(d) Further Assurances. Each of AFS SenSub and the Company will file all
necessary financing statements, assignments or other instruments, and any
amendments or continuation statements relating thereto, necessary to be kept and
filed in such manner and in such places as may be required by law to preserve
and protect fully the Lien on and security interest in, and all rights of the
Trust Collateral Agent, for the benefit of the Trust Collateral Agent (for
Assured Guaranty), with respect to the Receivables, the Collection Account and
the Spread Account. In addition, each of AFS SenSub and the Company shall, upon
the request of Assured Guaranty, from time to time, execute, acknowledge and
deliver, or cause to be executed, acknowledged and delivered, within thirty
(30) days of such request, such amendments hereto and such further instruments
and take such further action as may be reasonably necessary to effectuate the
intention, performance and provisions of the Transaction Documents or to protect
the interest of the Trust, the Owner Trustee, the Indenture Trustee and Assured
Guaranty, in the Receivables, the Collection Account and the Spread Account,
free and clear of all Liens and Restrictions on Transferability except as
contemplated by the Transaction Documents. In addition, each of AFS SenSub and
the Company agrees to cooperate with S&P and Moody’s in connection with any
review of the Transaction which may be undertaken by S&P and Moody’s after the
date hereof.

(e) Third-Party Beneficiary. Each of AFS SenSub and the Company agrees that
Assured Guaranty shall have all rights of a third-party beneficiary in respect
of the Sale and Servicing Agreement and hereby incorporates and restates its
representations, warranties and covenants as set forth therein for the benefit
of Assured Guaranty.

(f) Existence. AFS SenSub shall maintain its corporate existence and shall at
all times continue to be duly organized under the laws of Nevada and the Company
shall maintain its corporate existence and shall at all times continue to be
duly organized under the laws of Delaware, and each shall at all times be duly
qualified and duly authorized (as described in Sections 2.7(a), (b) and
(c) hereof) and each shall conduct its business in accordance with the terms of
its Certificate of Incorporation and its Bylaws (with respect to AFS SenSub) or
its Certificate of Incorporation and Bylaws (with respect to the Company).

(g) Disclosure Document. Each Offering Document delivered with respect to the
Securities shall clearly disclose that the Notes Policy is not covered by the
property/casualty insurance security fund specified in Article 76 of the New
York

 

19



--------------------------------------------------------------------------------

Insurance Law. In addition, each Offering Document delivered with respect to the
Securities which includes financial statements of Assured Guaranty prepared in
accordance with generally accepted accounting principles (but excluding any
Offering Document in which such financial statements are incorporated by
reference) shall include the following statement immediately following such
financial statements:

The Maryland Insurance Administration recognizes only statutory accounting
practices for determining and reporting the financial condition and results of
operations of an insurance company, for determining its solvency under the
Maryland Insurance Code, and for determining whether its financial condition
warrants the payment of a dividend to its stockholders. No consideration is
given by the Maryland Insurance Administration to financial statements prepared
in accordance with generally accepted accounting principles in making such
determinations.

(h) Special Purpose Entity.

(i) AFS SenSub shall conduct its business solely in its own name through its
duly authorized agents so as not to mislead others as to the identity of the
entity with which those others are concerned, and particularly will use its best
efforts to avoid the appearance of conducting business on behalf of any
Affiliate thereof or that the assets of AFS SenSub are available to pay the
creditors of the Company, AFS SenSub or AmeriCredit or any Affiliate thereof.
Without limiting the generality of the foregoing, all oral and written
communications, including, without limitation, letters, invoices, purchase
orders, contracts, statements and loan applications, will be made solely in the
name of AFS SenSub.

(ii) AFS SenSub shall maintain corporate records and books of account separate
from those of the Company, AFS SenSub, the Trust and AmeriCredit, and the
affiliates thereof.

(iii) AFS SenSub shall obtain proper authorization from its shareholders of all
action requiring such authorization, and copies of each such authorization and
the minutes or other written summary of each such meeting shall be delivered to
Assured Guaranty within two weeks of such authorization or meeting as the case
may be.

(iv) [Reserved].

(v) Although the organizational expenses of AFS SenSub have been paid by
AmeriCredit, AFS SenSub shall pay its own operating expenses and liabilities
from its own funds.

(vi) The annual financial statements of AFS SenSub shall disclose the effects of
AFS SenSub’s transactions in accordance with generally accepted accounting
principles and shall disclose that the assets of AFS SenSub are not available to
pay creditors of AmeriCredit, AFS SenSub, the Trust or the Company or any
Affiliate thereof.

 

20



--------------------------------------------------------------------------------

(vii) The agreements and other instruments of AFS SenSub underlying the
transactions described in this Insurance Agreement and in the other Transaction
Documents shall be continuously maintained by AFS SenSub as official records of
AFS SenSub, separately identified and held apart from the records of
AmeriCredit, the Trust and the Company and each Affiliate thereof.

(viii) AFS SenSub shall maintain an arm’s-length relationship with AmeriCredit,
the Trust and the Company and the affiliates thereof, and will not hold itself
out as being liable for the debts of AmeriCredit or the Company or any affiliate
thereof.

(ix) AFS SenSub shall keep its assets and liabilities wholly separate from those
of all other entities, including, but not limited to, the Underwriters,
AmeriCredit, the Trust and the Company and each Affiliate of them except, in
each case, as contemplated by the Transaction Documents.

(i) Maintenance of Licenses. Each of AFS SenSub and the Company shall maintain
all licenses, permits, charters and registrations which are material to the
performance by it of its obligations under this Insurance Agreement and each
other Transaction Document to which it is a party or by which it is bound.

(j) Release of Liens. To the extent applicable, the Company shall duly file no
later than the first Business Day immediately following the Closing Date, the
amendments to, and/or terminations of, UCC financing statements evidencing the
Release of Security Interests.

Section 2.9 Negative Covenants with Respect to AFS SenSub and the Company. Each
AmeriCredit Party hereby agrees with respect to AFS SenSub and with respect to
the Company that during the Term of this Agreement, unless Assured Guaranty
shall otherwise expressly consent in writing:

(a) Restrictions on Liens. Neither AFS SenSub nor the Company shall, except as
contemplated by the Transaction Documents, (i) create, incur or suffer to exist,
or agree to create, incur or suffer to exist, or consent to cause or permit in
the future (upon the happening of a contingency or otherwise) the creation,
incurrence or existence of any Lien or Restriction on Transferability of the
Receivables, or (ii) file under the Uniform Commercial Code of any jurisdiction
any financing statement which names the Company or AFS SenSub as a debtor, or
sign any security agreement authorizing any secured party thereunder to file
such financing statement, with respect to the Receivables.

(b) Impairment of Rights. Neither AFS SenSub nor the Company shall take any
action, or fail to take any action, if such action or failure to take action may
(i) interfere with the enforcement of any rights under the Transaction Documents
that are material to the rights, benefits or obligations of the Indenture
Trustee, the Certificateholder, the Noteholders or Assured Guaranty, (ii) result
in a Material Adverse

 

21



--------------------------------------------------------------------------------

Change in respect of the Receivables, or (iii) impair the ability of the Company
or AFS SenSub to perform their respective obligations under the Transaction
Documents, including any consolidation, merger with any Person or any transfer
of all or any material amount of the assets of the Company or AFS SenSub to any
other Person if such consolidation, merger or transfer would materially impair
the net worth of the Company or AFS SenSub or any successor Person obligated,
after such event, to perform such Person’s obligations under the Transaction
Documents.

(c) Waiver, Amendments, Etc. So long as no Insurer Default has occurred and is
continuing, neither AFS SenSub nor the Company shall waive, modify or amend, or
consent to any waiver, modification or amendment of, any of the provisions of
any of the Transaction Documents; provided however, that if an Insurer Default
has occurred and is continuing, neither the Company nor AFS SenSub will cause or
permit to become effective any such waiver, modification, amendment or consent
related thereto that would materially and adversely affect the interest of
Assured Guaranty.

(d) Successors. Neither AFS SenSub nor the Company shall terminate or designate,
or consent to the termination or designation of, the Servicer, Backup Servicer,
Collateral Agent, the Owner Trustee or any successor thereto without the prior
approval of Assured Guaranty.

(e) Creation of Indebtedness; Guarantees. AFS SenSub shall not create, incur,
assume or suffer to exist any indebtedness other than indebtedness guaranteed or
approved in writing by Assured Guaranty other than the Transaction Documents.
Without the prior written consent of Assured Guaranty, the Trustee and AFS
SenSub shall not assume, guarantee, endorse or otherwise be or become directly
or contingently liable for the obligations of any Person by, among other things,
agreeing to purchase any obligation of another Person, agreeing to advance funds
to such Person or causing or assisting such Person to maintain any amount of
capital.

(f) Subsidiaries. AFS SenSub shall not form, or cause to be formed, any
Subsidiaries.

(g) [Reserved].

(h) No Mergers. AFS SenSub shall not consolidate with or merge into any Person
or transfer all or any material amount of its assets to any Person or liquidate
or dissolve except as permitted by its certificate of incorporation and as
contemplated by the Transaction Documents.

(i) Other Activities. AFS SenSub shall not:

(i) sell, pledge, transfer, exchange or otherwise dispose of any of its assets
except as permitted under the Transaction Documents; or

(ii) engage in any business or activity other than in connection with the
Transaction Documents, documents entered into with respect to the other
AmeriCredit Securitizations and as permitted by its certificate of
incorporation.

 

22



--------------------------------------------------------------------------------

(j) Insolvency. No AmeriCredit Party shall commence with respect to the Company,
AFS SenSub or the Trust, as the case may be, any case, proceeding or other
action (A) under any existing or future law of any jurisdiction, domestic or
foreign, relating to the bankruptcy, insolvency, reorganization or relief of
debtors, seeking to have an order for relief entered with respect to it, or
seeking reorganization, arrangement, adjustment, winding-up, liquidation,
dissolution, corporation or other relief with respect to it or (B) seeking
appointment of a receiver, trustee, custodian or other similar official for it
or for all or any substantial part of its assets, or make a general assignment
for the benefit of its creditors. No AmeriCredit Party shall take any action in
furtherance of, or indicating the consent to, approval of, or acquiescence in
any of the acts set forth above. Neither AFS SenSub nor the Company shall admit
in writing its inability to pay its debts.

Section 2.10 Representations and Warranties of AmeriCredit. AmeriCredit
represents, warrants and covenants, as of the date hereof and as of the Date of
Issuance, as follows:

(a) Due Organization and Qualification. AmeriCredit is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Texas, with power and authority to own its properties and conduct its business.
AmeriCredit is duly qualified to do business, is in good standing and has
obtained all necessary licenses, permits, charters, registrations and approvals
(together, “approvals”) necessary for the conduct of its business as currently
conducted and the performance of its obligations under the Transaction
Documents, in each jurisdiction in which the failure to be so qualified or to
obtain such approvals would render any Transaction Document unenforceable in any
respect or would otherwise have a material adverse effect upon the Transaction.

(b) Power and Authority. AmeriCredit has all necessary corporate power and
authority to conduct its business as currently conducted, to execute, deliver
and perform its obligations under this Insurance Agreement and each other
Transaction Document to which it is a party and to carry out the terms of each
such Document and has full power and authority to consummate the Transaction.

(c) Due Authorization. The execution, delivery and performance by AmeriCredit of
this Insurance Agreement and each other Transaction Document to which it is a
party have been duly authorized by all necessary corporate action and do not
require any additional approvals or consents or other action by or any notice to
or filing with any Person, including, without limitation, any governmental
entity or the stockholders of such Person.

(d) Noncontravention. Neither the execution nor delivery of this Insurance
Agreement and each other Transaction Document to which AmeriCredit is a party,
nor the consummation of the Transaction nor the satisfaction of the terms and
conditions of this Insurance Agreement and each other Transaction Document to
which AmeriCredit is a party,

 

23



--------------------------------------------------------------------------------

(i) conflicts with or results, or will conflict with or result, in any breach or
violation of any provision of the Certificate of Incorporation or Bylaws of
AmeriCredit or any law, rule, regulation, order, writ, judgment, injunction,
decree, determination or award currently in effect having applicability to
AmeriCredit, or any of its properties, including regulations issued by an
administrative agency or other governmental authority having supervisory powers
over AmeriCredit,

(ii) constitutes or will constitute a default by AmeriCredit under, or a breach
of any provision of, any loan agreement, mortgage, indenture or other agreement
or instrument to which AmeriCredit or any of its Subsidiaries is a party or by
which it or any of its or their properties is or may be bound or affected, or

(iii) results in or requires, or will result in or require, the creation of any
Lien upon, or in respect of, any of the assets of AmeriCredit or any of its
Subsidiaries except as otherwise expressly contemplated by the Transaction
Documents.

(e) Legal Proceedings. There is no action, proceeding or investigation pending,
or to the best knowledge of AmeriCredit after reasonable inquiry, threatened by
or before any court, regulatory body, governmental or administrative agency or
arbitrator against or affecting AmeriCredit, or any properties or rights of
AmeriCredit which is likely to result in a Material Adverse Change with respect
to AmeriCredit, or which might adversely affect the federal or state tax
attributes of the Securities.

(f) Valid and Binding Obligations. Each of the Transaction Documents to which
AmeriCredit is a party, when executed and delivered by it, and assuming due
authorization, execution and delivery by the other parties thereto, will
constitute the legal, valid and binding obligations of AmeriCredit, enforceable
in accordance with its terms, except as such enforceability may be limited by
bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting creditors’ rights generally and general equitable principles. The
Certificate, when executed, authenticated and delivered in accordance with the
Trust Agreement, will be validly issued and outstanding and entitled to the
benefits of the Trust Agreement and will evidence the entire beneficial
ownership interest in the Trust. The Notes when executed, authenticated and
delivered in accordance with the Indenture, will be entitled to the benefits of
the Indenture and will constitute legal, valid and binding obligations of the
Trust, enforceable in accordance with their terms, except as limited by
applicable bankruptcy, insolvency, reorganization, moratorium and similar laws
affecting the enforcement of creditors’ rights generally or general equitable
principles (whether in a proceeding at law or in equity) and except to the
extent that rights to indemnity and contribution may be limited by public
policy.

(g) Financial Statements. The Financial Statements of AmeriCredit, copies of
which have been furnished to Assured Guaranty, (i) are, as of the dates and for
the periods referred to therein, complete and correct in all material respects,
(ii) present fairly the financial condition and results of operations of
AmeriCredit as of the dates and for the periods indicated, and (iii) have been
prepared in accordance with generally accepted

 

24



--------------------------------------------------------------------------------

accounting principles consistently applied, except as noted therein (subject as
to interim statements to normal year-end adjustments). Since the date of the
most recent Financial Statements, there has been no material adverse change in
such financial condition or results of operations. Except as disclosed in the
Financial Statements, AmeriCredit is not subject to any contingent liabilities
or commitments that, individually or in the aggregate, have a material
possibility of causing a Material Adverse Change in respect of AmeriCredit.

(h) ERISA. AmeriCredit is in compliance with ERISA and has not incurred and does
not reasonably expect to incur any liabilities to the PBGC under ERISA in
connection with any Plan or Multiemployer Plan.

(i) Accuracy of Information. None of the Provided Documents contain any
statement of a material fact with respect to AmeriCredit or the Transaction that
was untrue or misleading in any material respect when made (except insofar as
any such Document was connected to, or superseded by, a subsequent Provided
Document). Since the furnishing of the Provided Documents, there has been no
change, or any development or event involving a prospective change known to
AmeriCredit that would render any representation or warranty or other statement
made by it in any of the Provided Documents untrue or misleading in any material
respect. There is no fact known to AmeriCredit which has a material possibility
of causing a Material Adverse Change with respect to it (for purposes of the
foregoing representation and warranty, Material Adverse Change shall be
determined only with respect to AmeriCredit, but not any of its Subsidiaries
individually) or which has a material possibility of impairing the value or
marketability of the Receivables, taken as a whole, or decreasing the
possibility that amounts due in respect of the Receivables will be collected as
due.

(j) Compliance With Securities Laws. Neither the Trust nor AmeriCredit is
required to be registered as an “investment company” under the Investment
Company Act and the Trust is not subject to the information reporting
requirements of the Securities Exchange Act.

(k) Transaction Documents. Each of the representations and warranties of
AmeriCredit contained in the Transaction Documents is true and correct in all
material respects and AmeriCredit hereby makes each such representation and
warranty made by it to, and for the benefit of, Assured Guaranty as if the same
were set forth in full herein.

(l) No Consents. No consent, license, approval or authorization from, or
registration, filing or declaration with, any regulatory body, administrative
agency, or other governmental instrumentality, nor any consent, approval, waiver
or notification of any creditor, lessor or other non-governmental person, is
required in connection with the execution, delivery and performance by
AmeriCredit of this Insurance Agreement or of any other Transaction Document to
which it is a party, except (in each case) such as have been obtained and are in
full force and effect.

(m) Compliance With Law, Etc. No practice, procedure or policy employed or
proposed to be employed by AmeriCredit in the conduct of its business violates
any law, regulation, judgment, agreement, order or decree applicable to it
which, if enforced, would result in a Material Adverse Change with respect to
AmeriCredit.

 

25



--------------------------------------------------------------------------------

(n) Solvency; Fraudulent Conveyance. AmeriCredit is solvent and will not be
rendered insolvent by the Transaction and, after giving effect to the
Transaction, AmeriCredit will not be left with an unreasonably small amount of
capital with which to engage in its business. AmeriCredit does not intend to
incur, or believe that it has incurred, debts beyond its ability to pay such
debts as they mature. AmeriCredit does not contemplate the commencement of
insolvency, bankruptcy, liquidation or consolidation proceedings or the
appointment of a receiver, liquidator, conservator, trustee or similar official
in respect of AmeriCredit or any of its assets. AmeriCredit is not entering into
the Transaction Documents or consummating the transactions contemplated thereby
with any intent to hinder, delay or defraud any of AmeriCredit’s creditors.

(o) Taxes. AmeriCredit has filed all federal and state tax returns which are
required to be filed and paid all taxes, in each case with respect to the
includible group of which AmeriCredit is a member, including any assessments
received by it, to the extent that such taxes have become due other than taxes
that it shall currently be contesting the validity thereof in good faith by
appropriate proceedings and shall have set aside on its books adequate reserves
with respect thereto. Any taxes, fees and other governmental charges payable by
AmeriCredit in connection with the Transaction and the execution and delivery of
the Transaction Documents have been paid or shall have been paid at or prior to
the Date of Issuance.

(p) [Reserved].

(q) Compliance with Anti-Money Laundering Laws. No practice, procedure or policy
employed or proposed to be employed by AmeriCredit in the conduct of its
business constitutes a material violation of any anti-money laundering law or
regulation (including without limitation, the USA PATRIOT Act, Public Law
No. 107-56 (2001), and regulations promulgated thereunder) applicable to
AmeriCredit.

Section 2.11 Affirmative Covenants of AmeriCredit. AmeriCredit hereby agrees,
during the Term of this Agreement, unless Assured Guaranty shall otherwise
expressly consent in writing, as follows:

(a) Compliance With Agreements and Applicable Laws. AmeriCredit shall perform
each of its respective obligations under the Transaction Documents and shall
comply with all material requirements of any law, rule or regulation applicable
to it or thereto, or that are required in connection with its performance under
any of the Transaction Documents. So long as no Insurer Default has occurred and
is continuing, AmeriCredit will not cause or permit to become effective any
amendment to or modification of any of the Transaction Documents to which it is
a party unless Assured Guaranty shall have previously approved in writing the
form of such amendment or modification; provided however, that if an Insurer
Default has occurred and is continuing, AmeriCredit will not cause or permit to
become effective any such amendment or modification that would materially and
adversely affect the interest of Assured Guaranty. AmeriCredit shall not take
any action or fail to take any action that would interfere with the enforcement
of any rights under the Transaction Documents.

 

26



--------------------------------------------------------------------------------

(b) Financial Statements; Accountants’ Reports; Other Information. AmeriCredit
shall keep, or cause to be kept, in reasonable detail books and records of
account of its assets and business, and shall clearly reflect therein the
transfer of the Receivables to the Trust and the sale of the Securities to the
Underwriters as a sale of AFS SenSub’s interest in the Receivables evidenced by
the Securities. AmeriCredit shall deliver to Assured Guaranty, simultaneously
with the delivery of such documents to the relevant federal or state department
or agency copies of all Annual Reports on Form 10-K, Quarterly Reports on Form
10-Q, and periodic reports on Form 8-K (upon request) required to be filed by
AmeriCredit with the Commission. AmeriCredit shall also furnish or cause to be
furnished to Assured Guaranty:

(i) Annual Financial Statements. As soon as available, and in any event within
120 days after the close of each fiscal year of AmeriCredit, the audited balance
sheets of AmeriCredit as of the end of such fiscal year and the audited
statements of income, shareholders’ equity and cash flows of AmeriCredit for
such fiscal year, all in reasonable detail and stating in comparative form the
respective figures for the corresponding date and period in the preceding fiscal
year, prepared in accordance with generally accepted accounting principles,
consistently applied, and accompanied by the certificate of independent
accountants (which shall be a nationally recognized firm or otherwise acceptable
to Assured Guaranty) for AmeriCredit and by the certificate specified in
Section 2.11(c) hereof.

(ii) Quarterly Financial Statements. As soon as available, and in any event
within 45 days after the close of the first three quarters of each fiscal year
of AmeriCredit, the unaudited balance sheets of AmeriCredit as of the end of
each such quarter and the unaudited statements of income and cash flows of
AmeriCredit for the portion of the fiscal year then ended, all in reasonable
detail and stating in comparative form the respective figures for the
corresponding date and period in the preceding fiscal year, prepared in
accordance with generally accepted accounting principles, consistently applied
(subject to normal year-end adjustments), and accompanied by the certificate
specified in Section 2.11(c) hereof if such certificate is required to be
provided pursuant to such Section.

(iii) Accountants’ Reports. If a Special Event has occurred, upon the request of
Assured Guaranty, the balance sheets of AmeriCredit as of the end of
AmeriCredit’s most recent fiscal year (and the most recent fiscal half) and the
statements of income, shareholders’ equity and cash flows of AmeriCredit for
such fiscal year (and for such half), all in reasonable detail and stating in
comparative form the respective figures for the corresponding date and period in
the preceding fiscal year, prepared in accordance with generally accepted
accounting principles, consistently applied, and, in the case of financial
statements as of the end of a fiscal year, audited and accompanied by the
certificate of independent accountants (which shall be a nationally recognized
firm or otherwise acceptable to Assured Guaranty) for AmeriCredit.

 

27



--------------------------------------------------------------------------------

(iv) Other Information. Promptly upon receipt thereof, copies of all reports,
statements, certifications, schedules, or other similar items delivered to or by
AmeriCredit pursuant to the terms of the Transaction Documents and, promptly
upon request, such other data as Assured Guaranty may reasonably request;
provided, however, that AmeriCredit shall not be required to deliver any such
items if provision by some other party to Assured Guaranty is required under the
Transaction Documents unless such other party wrongfully fails to deliver such
item. AmeriCredit shall, upon the request of Assured Guaranty, permit Assured
Guaranty or its authorized agents to inspect its books and records as they may
relate to the Securities, the Receivables, the obligations of AmeriCredit under
the Transaction Documents or the Transaction. Such inspections and discussions
shall be conducted during normal business hours and shall not unreasonably
disrupt the business of AmeriCredit. The fees and expenses of Assured Guaranty
or any such authorized agents shall be for the account of AmeriCredit. In
addition, AmeriCredit shall promptly (but in no case more than 30 days following
issuance or receipt by a Commonly Controlled Entity) provide to Assured Guaranty
a copy of all correspondence between a Commonly Controlled Entity and the PBGC,
IRS, Department of Labor or the administrators of a Multiemployer Plan relating
to any Reportable Event or the underfunded status, termination or possible
termination of a Plan or a Multiemployer Plan. The books and records of
AmeriCredit will be maintained at the address for it designated herein for
receipt of notices, unless it shall otherwise advise the parties hereto in
writing.

(v) AmeriCredit shall provide, or cause to be provided, to Assured Guaranty an
executed original copy of each document executed in connection with the
Transaction within 30 days after the date of closing.

(c) Compliance Certificate. AmeriCredit shall deliver to Assured Guaranty
concurrently with the delivery of the financial statements required pursuant to
Section 2.11(b)(i) hereof (and concurrently with the delivery of the financial
statements required pursuant to Section 2.11(b)(ii) hereof, if a Special Event
has occurred), a certificate signed by an officer of AmeriCredit stating that
the attached financial reports submitted in accordance with Section 2.11(b)(i)
or (ii) hereof, as applicable, are complete and correct in all material respects
and present fairly the financial condition and results of operations of
AmeriCredit as of the dates and for the periods indicated, in accordance with
generally accepted accounting principles consistently applied (subject as to
interim statements to normal year-end adjustments).

(d) Notice of Material Events. AmeriCredit shall promptly inform Assured
Guaranty in writing of the occurrence of any of the following:

(i) the submission of any claim or the initiation of any legal process,
litigation or administrative or judicial investigation (A) against AmeriCredit

 

28



--------------------------------------------------------------------------------

pertaining to the Receivables in general, (B) with respect to a material portion
of the Receivables, or (C) in which a request has been made for certification as
a class action (or equivalent relief) that would involve a material portion of
the Receivables;

(ii) any change in the location of AmeriCredit’s principal office or any change
in the location of the books and records of AmeriCredit;

(iii) the occurrence of any Default or Special Event; or

(iv) any other event, circumstance or condition that has resulted, or which
AmeriCredit reasonably believes is likely to result, in a Material Adverse
Change in respect of AmeriCredit (for purposes of the foregoing representation
and warranty, Material Adverse Change shall be determined only with respect to
AmeriCredit, but not any of its Subsidiaries individually).

(e) Further Assurances. AmeriCredit shall, upon the request of Assured Guaranty,
from time to time, execute, acknowledge and deliver, or cause to be executed,
acknowledged and delivered, within thirty (30) days of such request, such
amendments hereto and such further instruments and take such further action as
may be reasonably necessary to effectuate the intention, performance and
provisions of the Transaction Documents. In addition, AmeriCredit agrees to
cooperate with S&P and Moody’s in connection with any review of the Transaction
which may be undertaken by S&P and Moody’s after the date hereof.

(f) Corporate Existence. AmeriCredit shall maintain its corporate existence and
shall at all times continue to be duly organized under the laws of the State of
Texas and duly qualified and duly authorized (as described in Sections 2.10(a),
(b) and (c) hereof) and shall conduct its business in accordance with the terms
of its Certificate of Incorporation and Bylaws.

(g) Maintenance of Licenses. AmeriCredit shall maintain all licenses, permits,
charters and registrations which are material to the performance by it of its
obligations under this Insurance Agreement and each other Transaction Document
to which is a party or by which it is bound.

(h) Notice of Merger or Consolidation of Trust. AmeriCredit (i) shall promptly
inform Assured Guaranty in writing of the occurrence of (a) the Trust
consolidating or merging with or into any other Person or (b) the Trust
conveying or transferring all or substantially all of its properties or assets,
including those included in the Trust Estate, to any Person, as set forth in
Section 3.10 of the Indenture; and (ii) shall obtain the necessary consents of
Assured Guaranty to effect such actions.

(i) For so long as AmeriCredit has any securitization transactions (including
warehouse facilities) outstanding as to which Assured Guaranty has provided
credit enhancements and any of the securitized receivables remain on
AmeriCredit’s consolidated balance sheet, AmeriCredit shall include disclosure
with respect to such on-balance sheet securitizations, in (i) any financial
statement provided to a creditor of

 

29



--------------------------------------------------------------------------------

AmeriCredit and (ii) all financial statements included as part of its Form 10-Qs
and Form 10-Ks subsequently filed by AmeriCredit with the Commission, in a form
substantially as follows: “AmeriCredit structures its securitization
transactions and its warehouse facilities as secured financings that do not meet
the accounting criteria for sale of finance receivables. Accordingly, following
a securitization or the pledging of receivables to a warehouse facility, the
finance receivables are transferred to special purpose finance subsidiaries of
the AmeriCredit and the related securitization notes payable or warehouse
credit, issued by special purpose finance subsidiaries, remain on the
consolidated balance sheet. While these subsidiaries are included in
AmeriCredit’s consolidated financial statements, these subsidiaries are separate
legal entities and the finance receivables and other assets held by them are
legally owned by these subsidiaries, are available to satisfy the related
securitization notes payable or the warehouse credit issued and are not
available to creditors of AmeriCredit or its other subsidiaries.”

Section 2.12 Negative Covenants of AmeriCredit. AmeriCredit hereby agrees,
during the Term of this Agreement, unless Assured Guaranty shall otherwise
expressly consent in writing, as follows:

(a) Impairment of Rights. AmeriCredit shall not take any action, or fail to take
any action, if such action or failure to take action may (i) interfere with the
enforcement of any rights under the Transaction Documents that are material to
the rights, benefits or obligations of the Trustee, the Certificateholder or
Assured Guaranty, (ii) result in a Material Adverse Change in respect of the
Receivables or (iii) impair the ability of AmeriCredit to perform its respective
obligations under the Transaction Documents, including any consolidation, merger
with any Person or any transfer of all or any material amount of the assets of
AmeriCredit to any other Person if such consolidation, merger or transfer would
materially impair the net worth of AmeriCredit or any successor Person
obligated, after such event, to perform such Person’s obligations under the
Transaction Documents.

(b) Waiver, Amendments, Etc. So long as no Insurer Default has occurred and is
continuing, AmeriCredit shall not waive, modify or amend, or consent to any
waiver, modification or amendment of, any of the provisions of any of the
Transaction Documents; provided however, that if an Insurer Default has occurred
and is continuing, AmeriCredit will not cause or permit to become effective any
such waiver, modification, amendment or consent related thereto that would
materially and adversely affect the interest of Assured Guaranty.

(c) Insolvency. AmeriCredit shall not commence with respect to the Company, AFS
SenSub or the Trust, any case, proceeding or other action (i) under any existing
or future law of any jurisdiction, domestic or foreign, relating to the
bankruptcy, insolvency, reorganization or relief of debtors, seeking to have an
order for relief entered with respect to any of the Company, the Trust or AFS
SenSub, as the case may be, or seeking reorganization, arrangement, adjustment,
winding-up, liquidation, dissolution, corporation or other relief with respect
to any of the Company, the Trust or AFS SenSub, as the case may be, or
(ii) seeking appointment of a receiver, trustee, custodian or other similar
official for any of the Company, the Trust or AFS SenSub, as the case may be, or

 

30



--------------------------------------------------------------------------------

for all or any substantial part of their respective assets, or make a general
assignment for the benefit of their respective creditors. AmeriCredit shall not
take any action in furtherance of, or indicating the consent to, approval of, or
acquiescence in any of the acts set forth above.

(d) Compliance with Anti-Money Laundering Laws. AmeriCredit will not employ any
practice, procedure or policy in the conduct of its business that would
constitutes a material violation of any anti-money laundering law or regulation
(including without limitation, the USA PATRIOT Act, Public Law No. 107-56
(2001), and regulations promulgated thereunder) applicable to AmeriCredit.

Section 2.13 Assured Guaranty Regulation AB Representation and Warranty. Assured
Guaranty represents and warrants that the financial statements of Assured
Guaranty attached to the Current Report on Form 8-K filed by AGL on August 6,
2010 and incorporated by reference into the Prospectus Supplement meet the
requirements of Item 1114(b)(2)(ii) of Regulation AB.

Section 2.14 Assured Guaranty No Rating Agency Communication Representation and
Warranty. Assured Guaranty represents and warrants that Assured Guaranty did not
at any time before or on the Closing Date provide to any “nationally recognized
statistical rating organization” (within the meaning of the Exchange Act) any
information, written or oral, related to the Trust, the Notes, the Receivables,
the transaction contemplated by this Insurance Agreement or the other Basic
Documents, or any other information that could be reasonably determined to be
relevant to (a) determining an initial credit rating for the Notes (as
contemplated by Rule 17g-5(a)(3)(iii)(C) under the Exchange Act) or
(b) undertaking credit rating surveillance for the Notes (as contemplated by
Rule 17g-5(a)(3)(iii)(D) under the Exchange Act).

ARTICLE III

THE NOTES POLICY; REIMBURSEMENT; INDEMNIFICATION

Section 3.1 Issuance of the Notes Policy. Assured Guaranty agrees to issue the
Notes Policy subject to satisfaction of the conditions precedent set forth in
Appendix A hereto.

Section 3.2 Payment of Fees and Premium.

(a) [Reserved].

(b) Legal Fees. On the Date of Issuance, AmeriCredit shall pay or cause to be
paid legal fees and disbursements incurred by Assured Guaranty in connection
with the issuance of the Notes Policy up to an amount equal to $75,000, unless
otherwise agreed between AmeriCredit and Assured Guaranty.

(c) Rating Agency Fees. The initial fees of S&P and Moody’s with respect to the
Securities and the transactions contemplated hereby shall be paid by AmeriCredit
in full on the Date of Issuance, or otherwise provided for to the satisfaction
of Assured

 

31



--------------------------------------------------------------------------------

Guaranty. All periodic and subsequent fees of S&P or Moody’s with respect to,
and directly allocable to, the Securities shall be for the account of, and shall
be billed to, AmeriCredit. The fees for any other rating agency shall be paid by
the party requesting such other agency’s rating, unless such other agency is a
substitute for S&P or Moody’s in the event that S&P or Moody’s is no longer
rating the Securities, in which case the cost for such substitute agency shall
be paid by AmeriCredit.

(d) Auditors’ Fees. In the event that Assured Guaranty’s auditors are required
to provide information or any consent in connection with the Offering Document
prepared prior to the Date of Issuance, fees therefor not exceeding $6,000.00
shall be paid by AmeriCredit. AmeriCredit shall pay on demand any additional
fees of Assured Guaranty’s auditors payable in respect of any Offering Document
that are incurred after the Date of Issuance. It is understood that Assured
Guaranty’s auditors shall not incur any additional fees in respect of future
Offering Documents except at the request of or with the consent of AmeriCredit.

(e) Premium. In consideration of the issuance by Assured Guaranty of the Notes
Policy, Assured Guaranty shall be entitled to receive the Premium as and when
due in accordance with the terms of the Premium Letter first (i) in accordance
with the provisions of Section 5.7(a) of the Sale and Servicing Agreement and
(ii) to the extent such amounts are insufficient, directly from AmeriCredit. The
Premium paid under the Sale and Servicing Agreement shall be nonrefundable
without regard to whether Assured Guaranty makes any payment under the Notes
Policy or any other circumstances relating to the Securities or provision being
made for payment of the Securities prior to maturity.

Section 3.3 Reimbursement and Additional Payment Obligation. Each AmeriCredit
Party and the Trust, jointly and severally, agrees to pay to Assured Guaranty
the following amounts as and when incurred:

(a) a sum equal to the total of all amounts paid by Assured Guaranty under the
Notes Policy;

(b) any and all out-of-pocket charges, fees, costs and expenses that Assured
Guaranty or its affiliates may reasonably pay or incur, including, but not
limited to, attorneys’ and accountants’ fees and expenses, in connection with
(i) in the event of payments under the Notes Policy, any accounts established to
facilitate payments under the Notes Policy, to the extent Assured Guaranty has
not been immediately reimbursed on the date that any amount is paid by Assured
Guaranty under the Notes Policy, or other administrative expenses relating to
such payments under the Notes Policy, (ii) the prepayment of any borrowings made
or implementation or cancellation of any financial contracts for limiting
interest rate risk (including, without limitation, any interest rate swaps and
hedges) entered into in connection with, or (following an Event of Default) in
anticipation of, funding payments under the Notes Policy, (iii) the enforcement,
defense or preservation of any rights in respect of any of the Transaction
Documents, including defending, monitoring or participating in any litigation or
proceeding (including any insolvency or bankruptcy proceeding in respect of any
Transaction participant or any affiliate thereof) relating to any of the
Transaction Documents, any party to any of the

 

32



--------------------------------------------------------------------------------

Transaction Documents or the Transaction, (iv) any amendment, waiver or other
action with respect to, or related to, any Transaction Document whether or not
executed or completed, or (v) any review or investigation made by Assured
Guaranty in those circumstances where its approval or consent is sought under
any of the Transaction Documents; costs and expenses shall include the
reasonable fees and expenses charged by Transaction Services Corporation, an
affiliate of Assured Guaranty, spent in connection with the actions described in
clause (iii) above;

(c) interest on any and all amounts described in Section 3.3(a) or
Section 3.2(b), or in connection with any Insurer Optional Deposit by Assured
Guaranty, from the date due to Assured Guaranty pursuant to the provisions
hereof until payment thereof in full, payable to Assured Guaranty at the Late
Payment Rate per annum; and

(d) any payments made by Assured Guaranty on behalf of, or advanced to, the
Company, in its capacity as Servicer, or the Trustee, including, without
limitation, any amounts payable by the Company, in its capacity as Servicer, or
the Trustee pursuant to the Securities or any other Transaction Documents; and
any payments made by Assured Guaranty as, or in lieu of, any servicing,
management, trustee, custodial or administrative fees payable, in the sole
discretion of Assured Guaranty to third parties in connection with the
Transaction.

All such amounts under this Section 3.3 are to be immediately due and payable
without demand, in full, without any requirement on the part of Assured Guaranty
to seek reimbursement of such amounts from any other source of reimbursement or
indemnity or to allocate such amount to any other transaction that may have
benefited from the expenditure of such amounts.

Section 3.4 Certain Obligations Not Recourse to AmeriCredit Parties.
Notwithstanding any provision of Section 3.3 or Section 3.5 to the contrary, the
payment obligations provided in Section 3.3(a), 3.3(b)(ii) and 3.3(d) (to the
extent of advances to the Trustee in respect of payments on the Securities), and
any interest on the foregoing in accordance with Section 3.3(c), and the
indemnification obligation provided in Section 3.5(a)(ii)(B) shall not be
recourse to any AmeriCredit Party, but shall be payable in the manner and in
accordance with priorities provided in the Sale and Servicing Agreement in each
case, to the extent that such payment obligations do not arise from any failure
or default in performance by an AmeriCredit Party of any of its obligations
under the Transaction Documents.

Section 3.5 Indemnification.

(a) Indemnification by AmeriCredit. In addition to any and all rights of
reimbursement, indemnification, subrogation and any other rights pursuant hereto
or under law or in equity, each AmeriCredit Party agrees to pay, and to protect,
indemnify and save harmless, Assured Guaranty and its officers, directors,
shareholders, employees, agents and each Person, if any, who controls Assured
Guaranty within the meaning of either Section 15 of the Securities Act or
Section 20 of the Securities Exchange Act, from and against any and all claims,
losses, liabilities (including penalties), actions, suits,

 

33



--------------------------------------------------------------------------------

judgments, demands, damages, costs or expenses (including, without limitation,
fees and expenses of attorneys, consultants and auditors and reasonable costs of
investigations) of any nature arising out of or relating to the transactions
contemplated by the Transaction Documents by reason of:

(i) the negligence, bad faith, willful misconduct, misfeasance, malfeasance or
theft committed by any director, officer, employee or agent of the Trust,
AmeriCredit, the Company or AFS SenSub, as the case may be;

(ii) (A) the breach by the Trust, AmeriCredit, the Company or AFS SenSub, as the
case may be, of any representation, warranty or covenant under any of the
Transaction Documents or (B) the occurrence, in respect of the Trust,
AmeriCredit, the Company or AFS SenSub, as the case may be, under any of the
Transaction Documents of any “event of default” or any event which, with the
giving of notice or the lapse of time or both, would constitute any “event of
default”; or

(iii) any untrue statement or alleged untrue statement of a material fact
contained in any Offering Document or any omission or alleged omission to state
therein a material fact required to be stated therein or necessary to make the
statements therein not misleading, except insofar as such claims arise out of or
are based upon any untrue statement or omission in information included in an
Offering Document and furnished by Assured Guaranty in writing expressly for use
therein (all such information so furnished being referred to herein as “Assured
Guaranty Information”), it being understood that, in respect of the initial
Offering Document, the Assured Guaranty Information is limited to the
information included under the caption “The Insurer” and the financial
statements of Assured Guaranty incorporated therein by reference or appended
thereto.

(b) Conduct of Actions or Proceedings. If any action or proceeding (including
any governmental investigation) shall be brought or asserted against Assured
Guaranty, any officer, director, shareholder, employee or agent of Assured
Guaranty or any Person controlling Assured Guaranty (individually, an
“Indemnified Party” and, collectively, the “Indemnified Parties”) in respect of
which indemnity may be sought from an AmeriCredit Party (the “Indemnifying
Party”) hereunder, Assured Guaranty shall promptly notify the Indemnifying Party
in writing, and the Indemnifying Party shall assume the defense thereof,
including the employment of counsel satisfactory to Assured Guaranty and the
payment of all expenses. An Indemnified Party shall have the right to employ
separate counsel in any such action and to participate in the defense thereof at
the expense of the Indemnified Party; provided, however, that the fees and
expenses of such separate counsel shall be at the expense of the Indemnifying
Party if (i) the Indemnifying Party has agreed to pay such fees and expenses,
(ii) the Indemnifying Party shall have failed to assume the defense of such
action or proceeding and employ counsel satisfactory to Assured Guaranty in any
such action or proceeding or (iii) the named parties to any such action or
proceeding (including any impleaded parties) include both the Indemnified Party
and the Indemnifying Party, and the Indemnified Party shall have been advised by
counsel that (A) there may be one or more legal defenses available to it

 

34



--------------------------------------------------------------------------------

which are different from or additional to those available to the Indemnifying
Party and (B) the representation of the Indemnifying Party and the Indemnified
Party by the same counsel would be inappropriate or contrary to prudent practice
(in which case, if the Indemnified Party notifies the Indemnifying Party in
writing that it elects to employ separate counsel at the expense of the
Indemnifying Party, the Indemnifying Party shall not have the right to assume
the defense of such action or proceeding on behalf of such Indemnified Party, it
being understood, however, that the Indemnifying Party shall not, in connection
with any one such action or proceeding or separate but substantially similar or
related actions or proceedings in the same jurisdiction arising out of the same
general allegations or circumstances, be liable for the reasonable fees and
expenses of more than one separate firm of attorneys at any time for the
Indemnified Parties, which firm shall be designated in writing by Assured
Guaranty). The Indemnifying Party shall not be liable for any settlement of any
such action or proceeding effected without its written consent to the extent
that any such settlement shall be prejudicial to the Indemnifying Party, but, if
settled with its written consent, or if there be a final judgment for the
plaintiff in any such action or proceeding with respect to which the
Indemnifying Party shall have received notice in accordance with this subsection
(b), the Indemnifying Party agrees to indemnify and hold the Indemnified Parties
harmless from and against any loss or liability by reason of such settlement or
judgment.

(c) Contribution. To provide for just and equitable contribution if the
indemnification provided by the Indemnifying Party is determined to be
unavailable for any Indemnified Party (other than due to application of this
Section), the Indemnifying Party shall contribute to the losses incurred by the
Indemnified Party on the basis of the relative fault of the Indemnifying Party,
on the one hand, and the Indemnified Party, on the other hand.

Section 3.6 Subrogation. Subject only to the priority of payment provisions of
the Sale and Servicing Agreement, each of the Trust, AmeriCredit, the Company
and AFS SenSub acknowledges that, to the extent of any payment made by Assured
Guaranty pursuant to the Notes Policy, Assured Guaranty is to be fully
subrogated to the extent of such payment and any additional interest due on any
late payment, to the rights of the Noteholders to any moneys paid or payable in
respect of the Notes, under the Transaction Documents or otherwise. Each of the
Trust, AmeriCredit, the Company and AFS SenSub agrees to such subrogation and,
further, agrees to execute such instruments and to take such actions as, in the
sole judgment of Assured Guaranty, are necessary to evidence such subrogation
and to perfect the rights of Assured Guaranty to receive any moneys paid or
payable in respect of the Securities under the Transaction Documents or
otherwise.

ARTICLE IV

FURTHER AGREEMENTS

Section 4.1 Effective Date; Term of Agreement. This Insurance Agreement shall
take effect on the Date of Issuance and shall remain in effect until the later
of (a) such time as Assured Guaranty is no longer subject to a claim under any
Notes Policy shall have been surrendered to Assured Guaranty for cancellation
and (b) all amounts

 

35



--------------------------------------------------------------------------------

payable to Assured Guaranty and the Certificateholder under the Transaction
Documents and under the Securities have been paid in full; provided, however,
that the provisions of Sections 3.2, 3.3 and 3.5 hereof shall survive any
termination of this Insurance Agreement.

Section 4.2 Obligations Absolute.

(a) The payment obligations of AmeriCredit hereunder shall be absolute and
unconditional, and shall be paid strictly in accordance with this Insurance
Agreement under all circumstances irrespective of (i) any lack of validity or
enforceability of, or any amendment or other modifications of, or waiver with
respect to, any of the Transaction Documents, the Securities or the Notes
Policy; (ii) any exchange or release of any other obligations hereunder;
(iii) the existence of any claim, setoff, defense, reduction, abatement or other
right which any of the Trust, AmeriCredit, the Company or AFS SenSub may have at
any time against Assured Guaranty or any other Person; (iv) any document
presented in connection with the Notes Policy proving to be forged, fraudulent,
invalid or insufficient in any respect, including any failure to strictly comply
with the terms of the Notes Policy, or any statement therein being untrue or
inaccurate in any respect; (v) any failure of AFS SenSub to receive the proceeds
from the sale of the Securities; (vii) any breach by the Trust, AmeriCredit, the
Company or AFS SenSub of any representation, warranty or covenant contained in
any of the Transaction Documents; or (viii) any other circumstances, other than
payment in full, which might otherwise constitute a defense available to, or
discharge of, the Trust, AmeriCredit, the Company or AFS SenSub in respect of
any Transaction Document.

(b) Each of the Trust, AmeriCredit, the Company and AFS SenSub and any and all
others who are now or may become liable for all or part of the obligations of
AmeriCredit, the Company and AFS SenSub under this Insurance Agreement agrees to
be bound by this Insurance Agreement and (i) to the extent permitted by law,
waives and renounces any and all redemption and exemption rights and the benefit
of all valuation and appraisement privileges against the indebtedness, if any,
and obligations evidenced by any Transaction Document or by any extension or
renewal thereof; (ii) waives presentment and demand for payment, notices of
nonpayment and of dishonor, protest of dishonor and notice of protest;
(iii) waives all notices in connection with the delivery and acceptance hereof
and all other notices in connection with the performance, default or enforcement
of any payment hereunder except as required by the Transaction Documents;
(iv) waives all rights of abatement, diminution, postponement or deduction, or
to any defense other than payment, or to any right of setoff or recoupment
arising out of any breach under any of the Transaction Documents, by any party
thereto or any beneficiary thereof, or out of any obligation at any time owing
to AmeriCredit, the Company or AFS SenSub; (v) agrees that any consent, waiver
or forbearance hereunder with respect to an event shall operate only for such
event and not for any subsequent event; (vi) consents to any and all extensions
of time that may be granted by Assured Guaranty with respect to any payment
hereunder or other provisions hereof and to the release of any security at any
time given for any payment hereunder, or any part thereof, with or without
substitution, and to the release of any Person or entity liable for any such
payment; and (vii) consents to the addition of any and all other makers,
endorsers,

 

36



--------------------------------------------------------------------------------

guarantors and other obligors for any payment hereunder, and to the acceptance
of any and all other security for any payment hereunder, and agrees that the
addition of any such obligors or security shall not affect the liability of the
parties hereto for any payment hereunder.

(c) Nothing herein shall be construed as prohibiting the Trust, AmeriCredit, the
Company or AFS SenSub from pursuing any rights or remedies it may have against
any Person other than Assured Guaranty in a separate legal proceeding.

Section 4.3 Assignments; Reinsurance; Third-Party Rights.

(a) This Insurance Agreement shall be a continuing obligation of the parties
hereto and shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and permitted assigns. None of the Trust,
AmeriCredit, the Company or AFS SenSub may assign its rights under this
Insurance Agreement, or delegate any of its duties hereunder, without the prior
written consent of Assured Guaranty. Any assignment made in violation of this
Insurance Agreement shall be null and void.

(b) Assured Guaranty shall have the right to give participations in its rights
under this Insurance Agreement and to enter into contracts of reinsurance with
respect to the Notes Policy upon such terms and conditions as Assured Guaranty
may in its discretion determine; provided, however, that no such participation
or reinsurance agreement or arrangement shall relieve Assured Guaranty of any of
its obligations hereunder or under the Notes Policy.

(c) In addition, Assured Guaranty shall be entitled to assign or pledge to any
bank or other lender providing liquidity or credit with respect to the
Transaction or the obligations of Assured Guaranty in connection therewith any
rights of Assured Guaranty under the Transaction Documents or with respect to
any real or personal property or other interests pledged to Assured Guaranty, or
in which Assured Guaranty has a security interest, in connection with the
Transaction.

(d) Except as provided herein with respect to participants and reinsurers,
nothing in this Insurance Agreement shall confer any right, remedy or claim,
express or implied, upon any Person, including, particularly, any Noteholder or
the Certificateholder, other than Assured Guaranty, against the Trust,
AmeriCredit, the Company or AFS SenSub, and all the terms, covenants,
conditions, promises and agreements contained herein shall be for the sole and
exclusive benefit of the parties hereto and their successors and permitted
assigns. None of the Indenture Trustee, the Owner Trustee nor any Noteholder or
the Certificateholder shall have any right to payment from any premiums paid or
payable hereunder or from any other amounts paid by AmeriCredit pursuant to
Section 3.2, 3.3 or 3.5 hereof.

Section 4.4 Liability of Assured Guaranty. Neither Assured Guaranty nor any of
its officers, directors or employees shall be liable or responsible for: (a) the
use which may be made of the Notes Policy by the Indenture Trustee or the Owner
Trustee or for

 

37



--------------------------------------------------------------------------------

any acts or omissions of the Indenture Trustee or the Owner Trustee in
connection therewith or (b) the validity, sufficiency, accuracy or genuineness
of documents delivered to Assured Guaranty (or its Fiscal Agent) in connection
with any claim under the Notes Policy, or of any signatures thereon, even if
such documents or signatures should in fact prove to be in any or all respects
invalid, insufficient, fraudulent or forged (unless Assured Guaranty had actual
knowledge thereof). In furtherance and not in limitation of the foregoing,
Assured Guaranty (or its Fiscal Agent) may accept documents that appear on their
face to be in order, without responsibility for further investigation.

ARTICLE V

EVENTS OF DEFAULT; REMEDIES

Section 5.1 Events of Default. The occurrence of any of the following events
shall constitute an Event of Default hereunder:

(a) a demand for payment shall be made under the Notes Policy;

(b) any representation, warranty or covenant made by any of the Trust,
AmeriCredit, the Company or AFS SenSub under any of the Transaction Documents,
or in any certificate or report furnished under any of the Transaction
Documents, shall prove to be untrue or incorrect in any material respect;
provided, however, that if the Trust, AmeriCredit, the Company or AFS SenSub, as
the case may be, effectively cures any such defect in any representation or
warranty under any Transaction Document, or certificate or report furnished
under any Transaction Document, within the time period specified in the relevant
Transaction Document as the cure period therefor, such defect shall not in and
of itself constitute an Event of Default hereunder;

(c) (i) any of the Trust, AmeriCredit, the Company or AFS SenSub shall fail to
pay when due any amount payable under any of the Transaction Documents unless
such amounts are paid in full within any applicable cure period explicitly
provided for under the relevant Transaction Document; (ii) the Trust,
AmeriCredit, the Company or AFS SenSub shall have asserted that any of the
Transaction Documents to which it is a party is not valid and binding on the
parties thereto; or (iii) any court, governmental authority or agency having
jurisdiction over any of the parties to any of the Transaction Documents or any
property thereof shall find or rule that any material provision of any of the
Transaction Documents is not valid and binding on the parties thereto;

(d) any of the Trust, AmeriCredit, the Company or AFS SenSub shall fail to
perform or observe any other covenant or agreement contained in any of the
Transaction Documents (except for the obligations described under clause (c)(i)
above or clause (m) below) and such failure shall continue for a period of 30
days after written notice given to the Trust or AFS SenSub by Assured Guaranty
(which notice shall be forwarded to AmeriCredit and the Company by the Trust or
AFS SenSub, provided however, that, such forwarding shall not be a condition to
the occurrence of an Event of Default under this Section 5.1(d)), as the case
may be; provided, however, that, if such failure shall be of a nature that it
cannot be cured within 30 days, such failure shall not constitute an Event of

 

38



--------------------------------------------------------------------------------

Default hereunder if within such 30-day period the Trust or AFS SenSub, as the
case may be, shall have given notice to Assured Guaranty of corrective action it
proposes to take, which corrective action is agreed in writing by Assured
Guaranty to be satisfactory and the Trust or AFS SenSub, as the case may be,
shall thereafter pursue such corrective action diligently until such default is
cured;

(e) any of the Trust, AmeriCredit, the Company or AFS SenSub shall fail to pay
its debts generally as they come due, or shall admit in writing its inability to
pay its debts generally, or shall make a general assignment for the benefit of
creditors, or shall institute any proceeding seeking to adjudicate it insolvent
or seeking a liquidation, or shall take advantage of any insolvency act, or
shall commence a case or other proceeding naming it as debtor under the United
States Bankruptcy Code or similar law, domestic or foreign, or a case or other
proceeding shall be commenced against any of the Trust, AmeriCredit, the Company
or AFS SenSub under the United States Bankruptcy Code or similar law, domestic
or foreign, or any proceeding shall be instituted against any of the Trust,
AmeriCredit, the Company or AFS SenSub seeking liquidation of their respective
assets and such Person shall fail to take appropriate action resulting in the
withdrawal or dismissal of such proceeding within 30 days or there shall be
appointed or any of the Trust, AmeriCredit, the Company or AFS SenSub shall
consent to, or acquiesce in, the appointment of a receiver, liquidator,
conservator, trustee or similar official in respect of such Person or the whole
or any substantial part of its respective properties or assets or such Person
shall take any corporate action in furtherance of any of the foregoing;

(f) on any Insured Distribution Date, after taking into account the application
in accordance with Section 5.7(a) of the Sale and Servicing Agreement on the
related Distribution Date of the sum of Available Funds, any Deficiency Claim
Amount Deposits and any Accelerated Payment Amount Shortfall Deposits with
respect to such related Distribution Date and the amounts available in the
Series 2010-B Spread Account (prior to withdrawals therefrom in accordance with
the terms of the Spread Account Agreement), any amounts payable on such related
Distribution Date pursuant to clauses (i), (ii), (iii) or (v) of Section 5.7(a)
of the Sale and Servicing Agreement have not been paid in full;

(g) as of (A) any May-October Determination Date, the arithmetic average of the
Delinquency Ratio for such Determination Date and the two immediately preceding
Determination Dates is equal to or greater than 6.00%; provided, however, in the
event that the OC Percentage is equal to or greater than the Target OC
Percentage on any Determination Date occurring after the twelfth Determination
Date after the Closing Date, the percentage referred to in the previous clause
for such May-October Determination Date and each Determination Date thereafter
shall be deemed to be 6.50%; provided, further, in the event that the OC
Percentage is equal to or greater than the Target OC Percentage on any
Determination Date occurring after the thirty-sixth Determination Date after the
Closing Date, the percentage referred to in the previous clause for such
May-October Determination Date and each Determination Date thereafter shall be
deemed to be 7.00%; or (B) any November-April Determination Date, the arithmetic
average of the Delinquency Ratio for such Determination Date and the two
immediately preceding Determination Dates is equal to or greater than 6.25%;
provided,

 

39



--------------------------------------------------------------------------------

however, in the event that the OC Percentage is equal to or greater than the
Target OC Percentage on any Determination Date occurring after the twelfth
Determination Date after the Closing Date, the percentage referred to in the
previous clause for such November-April Determination Date and each
Determination Date thereafter shall be deemed to be 6.75%; provided, further, in
the event that the OC Percentage is equal to or greater than the Target OC
Percentage on any Determination Date occurring after the thirty-sixth
Determination Date after the Closing Date, the percentage referred to in the
previous clause for such November-April Determination Date and each
Determination Date thereafter shall be deemed to be 7.25% (any event specified
in this clause (g), a “Level 2 Delinquency Ratio Test Failure”);

(h) the Cumulative Default Rate shall be equal to or greater than:

(A) 3.83%, with respect to any Determination Date occurring before or during the
third calendar month succeeding the Closing Date, (B) 6.45%, with respect to any
Determination Date occurring after the third, and before or during the 6th,
calendar month succeeding the Closing Date, (C) 9.20%, with respect to any
Determination Date occurring after the 6th, and before or during the 9th,
calendar month succeeding the Closing Date, (D) 10.14%, with respect to any
Determination Date occurring after the 9th, and before or during the 12th,
calendar month succeeding the Closing Date, (E) 11.76%, with respect to any
Determination Date occurring after the 12th, and before or during the 15th,
calendar month succeeding the Closing Date, (F) 14.75%, with respect to any
Determination Date occurring after the 15th, and before or during the 18th,
calendar month succeeding the Closing Date, (G) 17.52%, with respect to any
Determination Date occurring after the 18th, and before or during the 21st,
calendar month succeeding the Closing Date, (H) 20.75%, with respect to any
Determination Date occurring after the 21st, and before or during the 24th,
calendar month succeeding the Closing Date, (I) 22.82%, with respect to any
Determination Date occurring after the 24th, and before or during the 27th,
calendar month succeeding the Closing Date, (J) 24.67%, with respect to any
Determination Date occurring after the 27th, and before or during the 30th,
calendar month succeeding the Closing Date, (K) 26.05%, with respect to any
Determination Date occurring after the 30th, and before or during the 33rd,
calendar month succeeding the Closing Date, (L) 27.66% with respect to any
Determination Date occurring after the 33rd, and before or during the 36th,
calendar month succeeding the Closing Date, (M) 29.05%, with respect to any
Determination Date occurring after the 36th, and before or during the 39th,
calendar month succeeding the Closing Date and (N) 29.51%, with respect to any
Determination Date occurring after the 39th calendar month succeeding the
Closing Date (any event specified in this clause (h), a “Level 2 Cumulative
Default Rate Test Failure”);

 

40



--------------------------------------------------------------------------------

(i) the Cumulative Loss Rate shall be equal to or greater than:

(A) 3.00%, with respect to any Determination Date occurring before or during the
third calendar month succeeding the Closing Date, (B) 3.94%, with respect to any
Determination Date occurring after the third, and before or during the 6th,
calendar month succeeding the Closing Date, (C) 5.32%, with respect to any
Determination Date occurring after the 6th, and before or during the 9th,
calendar month succeeding the Closing Date, (D) 6.70%, with respect to any
Determination Date occurring after the 9th, and before or during the 12th,
calendar month succeeding the Closing Date, (E) 8.64%, with respect to any
Determination Date occurring after the 12th, and before or during the 15th,
calendar month succeeding the Closing Date, (F) 10.56%, with respect to any
Determination Date occurring after the 15th, and before or during the 18th,
calendar month succeeding the Closing Date, (G) 12.43%, with respect to any
Determination Date occurring after the 18th, and before or during the 21st,
calendar month succeeding the Closing Date, (H) 13.67%, with respect to any
Determination Date occurring after the 21st, and before or during the 24th,
calendar month succeeding the Closing Date, (I) 14.86%, with respect to any
Determination Date occurring after the 24th, and before or during the 27th,
calendar month succeeding the Closing Date, (J) 16.06%, with respect to any
Determination Date occurring after the 27th, and before or during the 30th,
calendar month succeeding the Closing Date, (K) 16.78%, with respect to any
Determination Date occurring after the 30th, and before or during the 33rd,
calendar month succeeding the Closing Date, (L) 17.74%, with respect to any
Determination Date occurring after the 33rd, and before or during the 36th,
calendar month succeeding the Closing Date and (M) 18.46%, with respect to any
Determination Date occurring after the 36th calendar month succeeding the
Closing Date (any event specified in this clause (i), a “Level 2 Cumulative Net
Loss Rate Test Failure”);

(j) the occurrence of a Servicer Termination Event under the Sale and Servicing
Agreement;

(k) the Trust becomes taxable as an association (or publicly traded partnership)
taxable as a corporation for federal or state income tax purposes;

(l) any default in the observance or performance of any covenant or agreement of
the Trust made in the Indenture (other than a default in the payment of the
interest or principal on any Note when due) or any representation or warranty of
the Trust made in the Indenture or in any certificate or other writing delivered
pursuant thereto or in connection therewith proving to have been incorrect in
any material respect as of the time when the same shall have been made, and such
default shall continue or not be cured, or the circumstance or condition in
respect of which such misrepresentation or warranty was incorrect shall not have
been eliminated or otherwise cured, for a period of 30 days after there shall
have been given, by registered or certified mail, to the Trust and the Indenture
Trustee by Assured Guaranty, a written notice specifying such default or
incorrect representation or warranty and requiring it to be remedied;

 

41



--------------------------------------------------------------------------------

(m) to the extent applicable, the failure of the Company or AFS SenSub to comply
with Section 2.8(j) of this Insurance Agreement; and

(n) the Tangible Net Worth of AmeriCredit shall be less than the sum of
(a) $1,650,000,000 plus (b) 50% of the cumulative positive net income (without
deduction for negative net income) of AmeriCredit for each fiscal quarter having
been completed since December 31, 2006, as reported in each annual report on
Form 10-K and periodic report on Form 10-Q filed by AmeriCredit with the
Commission plus (c) 75% of the net proceeds of any equity issued by AmeriCredit
since December 31, 2006 (excluding any equity being issued pursuant to equity
incentive plans for employees and board members) minus (d) the lesser of
(i) $200,000,000 and (ii) the purchase price for all common stock of AmeriCredit
repurchased and the amount of any dividends paid, in each case after
December 31, 2006.

Section 5.2 Remedies; Waivers.

(a) Upon the occurrence of an Event of Default, Assured Guaranty may exercise
any one or more of the rights and remedies set forth below:

(i) exercise any rights and remedies available under the Transaction Documents
in its own capacity or in its capacity as the Person entitled to exercise the
rights of the Controlling Party under the Transaction Documents, including,
without limitation, its right to accelerate the Notes or to terminate the
Company and to appoint a successor Servicer; or

(ii) take whatever action at law or in equity may appear necessary or desirable
in its judgment to enforce performance of any obligation of the Trust,
AmeriCredit, the Company or AFS SenSub under the Transaction Documents.

(b) Unless otherwise expressly provided, no remedy herein conferred upon or
reserved is intended to be exclusive of any other available remedy, but each
remedy shall be cumulative and shall be in addition to other remedies given
under the Transaction Documents or existing at law or in equity. No delay or
failure to exercise any right or power accruing under any Transaction Document
upon the occurrence of any Event of Default or otherwise shall impair any such
right or power or shall be construed to be a waiver thereof, but any such right
and power may be exercised from time to time and as often as may be deemed
expedient. In order to entitle Assured Guaranty to exercise any remedy reserved
to Assured Guaranty in this Article, it shall not be necessary to give any
notice, other than such notice as may be expressly required in this Article.

(c) If any proceeding has been commenced to enforce any right or remedy under
this Insurance Agreement and such proceeding has been discontinued or abandoned
for any reason, or has been determined adversely to Assured Guaranty, then and
in every such case the parties hereto shall, subject to any determination in
such proceeding, be restored to their respective former positions hereunder,
and, thereafter, all rights and remedies of Assured Guaranty shall continue as
though no such proceeding had been instituted.

 

42



--------------------------------------------------------------------------------

(d) Assured Guaranty shall have the right, to be exercised in its complete
discretion, to waive any covenant, Default or Event of Default or collection of
Premium Supplement by a writing setting forth the terms, conditions and extent
of such waiver signed by Assured Guaranty and delivered to the Trust,
AmeriCredit, the Company or AFS SenSub, as the case may be. Any such waiver may
only be effected in writing duly executed by Assured Guaranty, and no other
course of conduct shall constitute a waiver of any provision hereof. Unless such
writing expressly provides to the contrary, any waiver so granted shall extend
only to the specific event or occurrence so waived and not to any other similar
event or occurrence.

ARTICLE VI

MISCELLANEOUS

Section 6.1 Amendments, Etc. This Insurance Agreement may be amended, modified
or terminated only by written instrument or written instruments signed by the
parties hereto, provided that the Rating Agencies shall be notified in writing
by AFS SenSub of any such amendment, modification or termination in accordance
with the notice provisions set forth in the Sale and Servicing Agreement. No act
or course of dealing shall be deemed to constitute an amendment, modification or
termination hereof.

 

43



--------------------------------------------------------------------------------

Section 6.2 Notices. All demands, notices and other communications to be given
hereunder shall be in writing (except as otherwise specifically provided herein)
and shall be mailed by registered mail or personally delivered or telecopied to
the recipient as follows:

 

(a)    To Assured Guaranty:

 

Assured Guaranty Corp.

31 West 52nd Street

New York, NY 10019

Attention: Structured Surveillance

Department

Re:   Policy No. D-2010-78

Americredit Automobile Receivables

Trust 2010-B

 

Confirmation:    (212) 974-0100

Telecopy No.:    (212) 339-3518

 

(in each case in which notice or other communication to Assured Guaranty refers
to a Default, an Event of Default, a claim on the Notes Policy or with respect
to which failure on the part of Assured Guaranty to respond shall be deemed to
constitute consent or acceptance, then a copy of such notice or other
communication should also be sent to the attention of each of the General
Counsel of Assured Guaranty, the General Counsel of AmeriCredit and to the
Trustee and, in all cases, any original and each copy shall be marked “URGENT
MATERIAL ENCLOSED.”)

(b)    To AmeriCredit:

 

AmeriCredit Corp.

801 Cherry Street, Suite 3500

Fort Worth, Texas 76102

Attention: Chief Financial Officer

(c)    To the Company:

 

AmeriCredit Financial Services, Inc.

801 Cherry Street, Suite 3500

Fort Worth, Texas 76102

Attention: Chief Financial Officer

(d)    To AFS SenSub:

 

AFS SenSub Corp.

2265 B Renaissance Drive, Suite 17

Las Vegas, Nevada, 89119

Attention: Chief Financial Officer

With a copy to:  

AmeriCredit Financial Services, Inc.

801 Cherry Street, Suite 3500

Fort Worth, TX 76102

Attention: Chief Financial Officer

 

44



--------------------------------------------------------------------------------

(e)    To the Trust:

 

AmeriCredit Automobile Receivables

Trust 2010-B

c/o Wilmington Trust Company

1100 North Market Street

Wilmington, Delaware 19890-0001

Attention: Corporate Trust Administration, as owner trustee

A party may specify an additional or different address or addresses by writing
mailed or delivered to the other party as aforesaid. All such notices and other
communications shall be effective upon receipt.

Section 6.3 Payment Procedure. In the event of any payment by Assured Guaranty
for which it is entitled to be reimbursed or indemnified as provided above, each
of the Trust, AmeriCredit, the Company and AFS SenSub agrees to accept the
voucher or other evidence of payment as prima facie evidence of the propriety
thereof and the liability therefor to Assured Guaranty. All payments to be made
to Assured Guaranty under this Insurance Agreement shall be made to Assured
Guaranty in lawful currency of the United States of America in immediately
available funds to the account number provided in the Premium Letter before 1:00
p.m. (New York, New York time) on the date when due or as Assured Guaranty shall
otherwise direct by written notice to the Trust, AmeriCredit, the Company and
AFS SenSub. In the event that the date of any payment to Assured Guaranty or the
expiration of any time period hereunder occurs on a day which is not a Business
Day, then such payment or expiration of time period shall be made or occur on
the next succeeding Business Day with the same force and effect as if such
payment was made or time period expired on the scheduled date of payment or
expiration date. Payments to be made to Assured Guaranty under this Insurance
Agreement shall bear interest at the Late Payment Rate from the date due to the
date paid, and shall include interest on overdue interest, compounded monthly.

Section 6.4 Severability. In the event that any provision of this Insurance
Agreement shall be held invalid or unenforceable by any court of competent
jurisdiction, the parties hereto agree that such holding shall not invalidate or
render unenforceable any other provision hereof. The parties hereto further
agree that the holding by any court of competent jurisdiction that any remedy
pursued by any party hereto is unavailable or unenforceable shall not affect in
any way the ability of such party to pursue any other remedy available to it.

Section 6.5 Governing Law. THIS INSURANCE AGREEMENT SHALL BE CONSTRUED IN
ACCORDANCE WITH, AND THIS INSURANCE AGREEMENT AND ALL MATTERS ARISING OUT OF OR
RELATING IN ANY WAY TO THIS INSURANCE AGREEMENT SHALL BE GOVERNED BY, THE LAW OF
THE STATE OF NEW YORK.

 

45



--------------------------------------------------------------------------------

Section 6.6 Consent to Jurisdiction.

(a) THE PARTIES HERETO HEREBY IRREVOCABLY SUBMIT TO THE JURISDICTION OF THE
UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK AND ANY COURT
IN THE STATE OF NEW YORK LOCATED IN THE CITY AND COUNTY OF NEW YORK, AND ANY
APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION, SUIT OR PROCEEDING BROUGHT
AGAINST IT AND TO OR IN CONNECTION WITH ANY OF THE TRANSACTION DOCUMENTS OR THE
TRANSACTIONS CONTEMPLATED THEREUNDER OR FOR RECOGNITION OR ENFORCEMENT OF ANY
JUDGMENT, AND THE PARTIES HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY AGREE
THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD OR
DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE EXTENT PERMITTED BY LAW, IN
SUCH FEDERAL COURT. THE PARTIES HERETO AGREE THAT A FINAL JUDGMENT IN ANY SUCH
ACTION, SUIT OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. TO
THE EXTENT PERMITTED BY APPLICABLE LAW, THE PARTIES HERETO HEREBY WAIVE AND
AGREE NOT TO ASSERT BY WAY OF MOTION, AS A DEFENSE OR OTHERWISE IN ANY SUCH
SUIT, ACTION OR PROCEEDING, ANY CLAIM THAT IT IS NOT PERSONALLY SUBJECT TO THE
JURISDICTION OF SUCH COURTS, THAT THE SUIT, ACTION OR PROCEEDING IS BROUGHT IN
AN INCONVENIENT FORUM, THAT THE VENUE OF THE SUIT, ACTION OR PROCEEDING IS
IMPROPER OR THAT THE TRANSACTION DOCUMENTS OR THE SUBJECT MATTER THEREOF MAY NOT
BE LITIGATED IN OR BY SUCH COURTS.

(b) To the extent permitted by applicable law, the parties hereto shall not seek
and hereby waive the right to any review of the judgment of any such court by
any court of any other nation or jurisdiction which may be called upon to grant
an enforcement of such judgment.

(c) Each of AmeriCredit, the Company and AFS SenSub hereby irrevocably appoints
and designates The Prentice-Hall Corporation System, Inc., whose address is 15
Columbus Circle, New York, New York 10023-7773, as its true and lawful attorney
and duly authorized agent for acceptance of service of legal process. Each of
AmeriCredit, the Company, and AFS SenSub agrees that service of such process
upon such Person shall constitute personal service of such process upon it.

(d) Nothing contained in this Insurance Agreement shall limit or affect Assured
Guaranty’s right to serve process in any other manner permitted by law or to
start legal proceedings relating to any of the Transaction Documents against
AmeriCredit, the Company or AFS SenSub or their property in the courts of any
jurisdiction.

Section 6.7 Consent of Assured Guaranty. In the event that Assured Guaranty’s
consent is required under any of the Transaction Documents, the

 

46



--------------------------------------------------------------------------------

determination whether to grant or withhold such consent shall be made by Assured
Guaranty in its sole discretion without any implied duty towards any other
Person, except as otherwise expressly provided therein.

Section 6.8 Counterparts. This Insurance Agreement may be executed in
counterparts by the parties hereto, and all such counterparts shall constitute
one and the same instrument.

Section 6.9 Trial by Jury Waived. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY LAW, ANY RIGHT TO A TRIAL BY JURY IN RESPECT OF ANY
LITIGATION ARISING DIRECTLY OR INDIRECTLY OUT OF, UNDER OR IN CONNECTION WITH
ANY OF THE TRANSACTION DOCUMENTS OR ANY OF THE TRANSACTIONS CONTEMPLATED
THEREUNDER. EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY PARTY HERETO HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT IT
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT HAS BEEN INDUCED TO ENTER INTO THE TRANSACTION
DOCUMENTS TO WHICH IT IS A PARTY BY, AMONG OTHER THINGS, THIS WAIVER.

Section 6.10 Limited Liability. (a) No recourse under any Transaction Document
shall be had against, and no personal liability shall attach to, any officer,
employee, director, affiliate or shareholder of any party hereto, as such, by
the enforcement of any assessment or by any legal or equitable proceeding, by
virtue of any statute or otherwise in respect of any of the Transaction
Documents, the Securities or the Notes Policy, it being expressly agreed and
understood that each Transaction Document is solely a corporate obligation of
each party hereto, and that any and all personal liability, either at common law
or in equity, or by statute or constitution, of every such officer, employee,
director, affiliate or shareholder for breaches by any party hereto of any
obligations under any Transaction Document is hereby expressly waived as a
condition of and in consideration for the execution and delivery of this
Insurance Agreement.

(b) It is expressly understood and agreed by the parties hereto that (a) this
Insurance Agreement is executed and delivered by Wilmington Trust Company, not
individually or personally but solely as trustee of the Trust, in the exercise
of the powers and authority conferred and vested in it under the Trust
Agreement, (b) each of the representations, undertakings and agreements herein
made on the part of the Trust is made and intended not as personal
representations, undertakings and agreements by Wilmington Trust Company, but is
made and intended for the purpose of binding only the Trust and (c) under no
circumstances shall Wilmington Trust Company be personally liable for the
payment of any indebtedness or expenses of the Trust or be liable for the breach
or failure of any obligation, representation, warranty or covenant made or
undertaken by the Trust under this Insurance Agreement or the other Transaction
Documents.

 

47



--------------------------------------------------------------------------------

Section 6.11 Entire Agreement. This Insurance Agreement, the Premium Letter and
the Notes Policy set forth the entire agreement between the parties with respect
to the subject matter thereof, and this Insurance Agreement supersedes and
replaces any agreement or understanding that may have existed between the
parties prior to the date hereof in respect of such subject matter.

Section 6.12 No Partnership. Nothing in this Insurance Agreement or any other
agreement entered into in connection with the Transaction shall be deemed to
constitute Assured Guaranty a partner, co-venturer or joint owner of property
with any other entity.

 

48



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed and delivered this
Insurance and Indemnity Agreement, all as of the day and year first above
written.

 

ASSURED GUARANTY CORP. By:  

/s/ Jorge Gana

  Name:   Jorge Gana   Title:   Managing Director AMERICREDIT AUTOMOBILE
RECEIVABLES TRUST 2010-B  

by Wilmington Trust Company, not in its

individual capacity but solely as Owner

Trustee

By:  

/s/ Bethany J. Taylor

  Name:   Bethany J. Taylor   Title:   Financial Services Officer AMERICREDIT
FINANCIAL SERVICES, INC. By:  

/s/ Sheli D. Fitzgerald

  Name:   Sheli D. Fitzgerald   Title:   Vice-President, Structured Finance
AMERICREDIT CORP. By:  

/s/ Sheli D. Fitzgerald

  Name:   Sheli D. Fitzgerald   Title:   Vice-President, Structured Finance

[Insurance Agreement Signature Page]



--------------------------------------------------------------------------------

AFS SENSUB CORP. By:  

/s/ Susan B. Sheffield

  Name:   Susan B. Sheffield   Title:   Executive Vice President, Structured
Finance

 

Acknowledged: WELLS FARGO BANK, NATIONAL ASSOCIATION By:  

/s/ Marianna C. Stershic

Name:   Marianna C. Stershic Title:   Vice President

[Insurance Agreement Signature Page]



--------------------------------------------------------------------------------

APPENDIX I

DEFINITIONS

“AmeriCredit” has the meaning set forth in the preamble to this Insurance
Agreement.

“AmeriCredit Parties” means each of AmeriCredit, the Company and AFS SenSub.

“AFS SenSub” has the meaning set forth in the preamble to this Insurance
Agreement.

“AGL” means Assured Guaranty Ltd., a Bermuda corporation.

“Assured Guaranty” has the meaning set forth in the preamble to this Insurance
Agreement.

“Assured Guaranty Financial Statements” means the unaudited financial statements
(and any amendments thereto) of Assured Guaranty for each of the March, June and
September fiscal quarters and the audited financial statements (and any
amendments thereto) for any fiscal year.

“Business Day” means any day other than a Saturday, Sunday, legal holiday or
other day on which the New York Stock Exchange, the Federal Reserve Bank of New
York, commercial banking institutions in Fort Worth, Texas, New York, New York,
Wilmington, Delaware, Minneapolis, Minnesota, the State of Maryland or the
principal place of business of any successor Servicer, successor Indenture
Trustee, successor Owner Trustee or successor Collateral Agent, are authorized
or obligated by law, executive order or governmental decree to be closed.

“Certificate” means the Certificate of Trust issued pursuant to the Trust
Agreement.

“Certificateholder” means the registered holder of the Certificate.

“Code” means the Internal Revenue Code of 1986, including, unless the context
otherwise requires, the rules and regulations thereunder, as amended from time
to time.

“Commission” means the Securities and Exchange Commission.

“Commonly Controlled Entity” means AmeriCredit and each entity, whether or not
incorporated, which is affiliated with AmeriCredit pursuant to Section 414(b),
(c), (m) or (o) of the Code.

“Company” has the meaning set forth in the preamble to this Insurance Agreement.

 

I-1



--------------------------------------------------------------------------------

“Date of Issuance” means the date on which the Notes Policy is issued as
specified therein.

“Default” means any event which results, or which with the giving of notice or
the lapse of time or both would result, in an Event of Default.

“ERISA” means the Employee Retirement Income Security Act of 1974, including,
unless the context otherwise requires, the rules and regulations thereunder, as
amended from time to time.

“Event of Default” means any event of default specified in Section 5.1 of the
Insurance Agreement.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Exchange Act Reports” means all Distribution Reports on Form 10-D, Current
Reports on Form 8-K and Annual Reports on Form 10-K that are required to be
filed by AFS SenSub or the Trust with respect to the Notes pursuant to the
Exchange Act.

“Expiration Date” means the final date of the Term Of The Policy, as specified
in the Notes Policy.

“Final Prospectus Supplement” means the final Prospectus Supplement dated
August 12, 2010 relating to the Securities.

“Financial Statements” means with respect to AmeriCredit the consolidated
balance sheets as of June 30, 2010 and the statements of income, shareholder’s
equity and cash flows for the 12-month period then ended and the notes thereto
and the consolidated balance sheets as of each September 30, December 31 and
March 31 thereafter, and the consolidated statements of income and cash flows
for the fiscal quarter then ended.

“Fiscal Agent” means the Fiscal Agent, if any, designated pursuant to the terms
of the Notes Policy.

“Incorporation by Reference Conditions” means the conditions set forth for
incorporation by reference in Item 1100(c)(1)(i), (ii) and (iii) under
Regulation AB.

“Indemnification Agreement” means the Indemnification Agreement dated as of
August 12, 2010, by and among Assured Guaranty, AFS SenSub and the
Representative, as the same may be amended from time to time.

“Indenture” means the Indenture dated as of August 2, 2010, by and between the
Trust and Wells Fargo, as Trustee and Trust Collateral Agent.

“Indenture Trustee” means Wells Fargo, as trustee under the Indenture, and any
successor thereto as trustee under the Indenture.

 

I-2



--------------------------------------------------------------------------------

“Insurance Agreement” means this Insurance and Indemnity Agreement dated as of
the date hereof, by and among Assured Guaranty, the Trust, AmeriCredit, the
Company and AFS SenSub, as the same may be amended from time to time.

“Insurance Agreement Event of Default” means any Event of Default specified in
Section 5.1.

“Insurance Agreement Indenture Cross Default” means an Event of Default
specified in clauses (a), (e), (f), (k), (l) or (m) of Section 5.1.

“Investment Company Act” means the Investment Company Act of 1940, including,
unless the context otherwise requires, the rules and regulations thereunder, as
amended from time to time.

“IRS” means the Internal Revenue Service.

“Late Payment Rate” means the lesser of (a) the greater of (i) the per annum
rate of interest, publicly announced from time to time by JPMorgan Chase Bank
principal office in the City of New York as its prime or base lending rate (any
change in such rate of interest to be effective on the date such change is
announced by JPMorgan Chase Bank plus 3%), and (ii) the then applicable highest
rate of interest on the Securities and (b) the maximum rate permissible under
applicable usury or similar laws limiting interest rates. The Late Payment Rate
shall be computed on the basis of the actual number of days elapsed over the
actual number of days in the current calendar year.

“Lien” means, as applied to the property or assets (or the income or profits
therefrom) of any Person, in each case whether the same is consensual or
nonconsensual or arises by contract, operation of law, legal process or
otherwise: (a) any mortgage, lien, pledge, attachment, charge, lease,
conditional sale or other title retention agreement, or other security interest
or encumbrance of any kind or (b) any arrangement, express or implied, under
which such property or assets are transferred, sequestered or otherwise
identified for the purpose of subjecting or making available the same for the
payment of debt or performance of any other obligation in priority to the
payment of the general, unsecured creditors of such Person.

“Lockbox Agreements” means the Lockbox Agreements, as defined in the Sale and
Servicing Agreement.

“Material Adverse Change” means, (a) in respect of any Person, a material
adverse change in (i) the business, financial condition, results of operations
or properties of such Person or any of its Subsidiaries or (ii) the ability of
such Person to perform its obligations under any of the Transaction Documents to
which it is a party and (b) in respect of the Receivables, a material adverse
change in (i) the value or marketability of the Receivables, taken as a whole,
or (ii) the probability that amounts now or hereafter due in respect of a
material portion of the Receivables will be collected on a timely basis.

“Moody’s” means Moody’s Investors Service, a Delaware corporation, and any
successor thereto, and, if such corporation shall for any reason no longer
perform the functions of a securities rating agency, “Moody’s” shall be deemed
to refer to any other nationally recognized rating agency designated by Assured
Guaranty.

 

I-3



--------------------------------------------------------------------------------

“Multiemployer Plan” means a multiemployer plan (within the meaning of
Section 4001(a)(3) of ERISA) in respect of which a Commonly Controlled Entity
makes contributions or has liability.

“Noteholders” means the registered holders of the Notes.

“Notes” means the Trust’s $36,800,000 Class A-1 0.37690% Asset Backed Notes,
$69,000,000 Class A-2 1.18% Asset Backed Notes and $94,200,000 Class A-3 2.49%
Asset Backed Notes.

“Notes Policy” means in the financial guaranty insurance policy, including any
endorsements thereto, issued by Assured Guaranty with respect to the Securities,
substantially in the form attached as Annex I to the Insurance Agreement.

“Notice of Claim” means, with respect to the Notes Policy, a Notice of Claim and
Certificate in the form attached as Exhibit A to Endorsement No. 1 to such
Policy.

“Offering Document” means the Prospectus dated November 7, 2007 and the
Prospectus Supplement relating to the Securities and any amendment or supplement
thereto and any other offering document in respect of the Securities that makes
reference to the Notes Policy.

“Owner Trustee” means Wilmington Trust Company as owner trustee under the Trust
Agreement, and any successor thereto as owner trustee under the Trust Agreement.

“PBGC” means the Pension Benefit Guaranty Corporation or any successor agency,
corporation or instrumentality of the United States to which the duties and
powers of the Pension Benefit Guaranty Corporation are transferred.

“Person” means an individual, joint stock company, trust, unincorporated
association, joint venture, corporation, business or owner trust, partnership or
other organization or entity (whether governmental or private).

“Plan” means any pension plan (other than a Multiemployer Plan) covered by Title
IV of ERISA, which is maintained by a Commonly Controlled Entity or in respect
of which a Commonly Controlled Entity has liability.

“Policy” means the Notes Policy.

“Preliminary Prospectus Supplement” means the preliminary Prospectus Supplement
subject to completion dated August 9, 2010 relating to the Securities, together
with the Free Writing Prospectus dated the same date and delivered in connection
therewith.

 

I-4



--------------------------------------------------------------------------------

“Premium” means the premium payable in accordance with Section 3.2 of this
Insurance Agreement and the Premium Supplement, if any.

“Premium Letter” means the letter between Assured Guaranty and AmeriCredit dated
the Date of Issuance in respect of the premium (including Premium Supplement)
payable by AmeriCredit in consideration of the issuance of the Notes Policy.

“Premium Supplement” means a non-refundable premium, in addition to the premium
payable in accordance with Section 3.2 of this Insurance Agreement, accruing to
Assured Guaranty in monthly installments commencing on the date of the
occurrence of an Event of Default whether or not an Event of Default shall have
been declared and on each monthly anniversary thereof in accordance with the
terms set forth in the Premium Letter.

“Prospectus Supplement” means, collectively, the Preliminary Prospectus
Supplement and the Final Prospectus Supplement.

“Provided Documents” means the Transaction Documents and any documents,
agreements, instruments, schedules, certificates, statements, cash flow
schedules, number runs or other writings or data furnished to Assured Guaranty
by or on behalf of AmeriCredit, the Company or AFS SenSub with respect to
itself, its respective Subsidiaries, the Receivables or the Transaction.

“Purchase Agreement” means the Purchase Agreement, dated as of August 2, 2010,
by and between the Company and AFS SenSub.

“Receivable” has the meaning provided in the Sale and Servicing Agreement.

“Release of Security Interests” means a release of all security interests
granted by AmeriCredit or any affiliate thereof in the Receivables prior to the
date hereof and authorizing the filing of UCC financing statements to be filed
in such locations as are required to evidence the release of the security
interest in such Receivables.

“Reportable Event” means any of the events set forth in Section 4043(b) of ERISA
or the regulations thereunder.

“Representative” means RBS Securities Inc., as representative of the
Underwriters.

“Restrictions on Transferability” means, as applied to the property or assets
(or the income or profits therefrom) of any Person, in each case whether the
same is consensual or non-consensual or arises by contract, operation of law,
legal process or otherwise, any material condition to, or restriction on, the
ability of such Person or any transferee therefrom to sell, assign, transfer or
otherwise liquidate such property or assets in a commercially reasonable time
and manner or which would otherwise materially deprive such Person or any
transferee therefrom of the benefits of ownership of such property or assets.

 

I-5



--------------------------------------------------------------------------------

“Sale and Servicing Agreement” means the Sale and Servicing Agreement dated as
of August 2, 2010 among the Trust, AmeriCredit Financial Services, Inc., as
Servicer, AFS SenSub and Wells Fargo, as Backup Servicer and Trust Collateral
Agent.

“Securities” means the Notes.

“Securities Act” means the Securities Act of 1933, including, unless the context
otherwise requires, the rules and regulations thereunder, as amended from time
to time.

“Securities Exchange Act” means the Securities Exchange Act of 1934, including,
unless the context otherwise requires, the rules and regulations thereunder, as
amended from time to time.

“Seller” has the meaning set forth in the preamble to this Insurance Agreement.

“Servicer” means the Servicer, in its capacity as Servicer under the Sale and
Servicing Agreement.

“S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business, and any successor thereto, and, if such corporation shall
for any reason no longer perform the functions of a securities rating agency,
“S&P” shall be deemed to refer to any other nationally recognized rating agency
designated by Assured Guaranty.

“Special Event” means the occurrence of any one of the following: (a) an Event
of Default under this Insurance Agreement has occurred and is continuing, (b) a
Cumulative Default Test Failure, Delinquency Test Failure or Cumulative Net Loss
Test Failure (each as defined in the Spread Account Agreement) has occurred and
is continuing, (c) any legal proceeding or binding arbitration is instituted
with respect to the Transaction, (d) any governmental or administrative
investigation, action or proceeding is instituted that would, if adversely
decided, result in a Material Adverse Change in respect of AmeriCredit, the
Company, AFS SenSub or the Receivables, or (e) Assured Guaranty pays a claim
under the Notes Policy.

“Spread Account Agreement” means the Spread Account Agreement, dated as of
August 2, 2010, by and among Assured Guaranty, the Trust, the Collateral Agent
and the Trustee as the same may be amended, supplemented or otherwise modified
in accordance with the terms thereof.

“Subsidiary” means, with respect to any Person, any corporation of which a
majority of the outstanding shares of capital stock having ordinary voting power
for the election of directors is at the time owned by such Person directly or
through one or more Subsidiaries.

“Tangible Net Worth” means, with respect to any Person, the net worth of such
Person calculated in accordance with GAAP, after subtracting therefrom the
aggregate amount of such Person’s intangible assets, including, without
limitation, goodwill, franchises, licenses, patents, trademarks, copyrights and
service marks.

 

I-6



--------------------------------------------------------------------------------

“Term of this Agreement” shall be determined as provided in Section 4.01 of this
Insurance Agreement.

“Term Of The Policy” has the meaning provided in the Notes Policy.

“Time of Sale” means 11:35 am (New York time) on August 12, 2010.

“Transaction” means the transactions contemplated by the Transaction Documents,
including the transactions described in the Offering Document.

“Transaction Documents” means this Insurance Agreement, the Trust Agreement, the
Indenture, the Sale and Servicing Agreement, the Underwriting Agreement, the
Indemnification Agreement, the Purchase Agreement, the Custodian Agreement, the
Premium Letter, the Lockbox Agreements and the Spread Account Agreement.

“Trust” means AmeriCredit Automobile Receivables Trust 2010-B created by the
Trust Agreement.

“Trust Agreement” means the Trust Agreement dated as of July 28, 2010, as
amended and restated as of August 2, 2010, by and between AFS SenSub and
Wilmington Trust Company as Owner Trustee.

“Trust Property” has the meaning provided in the Sale and Servicing Agreement.

“Underfunded Plan” means any Plan that has an Underfunding.

“Underfunding” means, with respect to any Plan, the excess, if any, of (a) the
present value of all benefits under the Plan (based on the assumptions used to
fund the Plan pursuant to Section 412 of the Code) as of the most recent
valuation date over (b) the fair market value of the assets of such Plan as of
such valuation date.

“Underwriters” means RBS Securities Inc., Credit Suisse Securities (USA) LLC,
Deutsche Bank Securities Inc., J.P. Morgan Securities Inc. and UBS Securities
LLC.

“Underwriting Agreement” means the Underwriting Agreement, dated as of
August 12, 2010, by and among the Seller, AmeriCredit Financial Services, Inc.
and the Representative on its own behalf and as representative of the
Underwriters.

“Wells Fargo” means Wells Fargo Bank, National Association and any successors or
assigns.

 

I-7



--------------------------------------------------------------------------------

ANNEX I

TO

INSURANCE AND INDEMNITY AGREEMENT

FORM OF NOTES POLICY



--------------------------------------------------------------------------------

 

LOGO [g71031g45u49.jpg]

 

Assured Guaranty Corp.

31 West 52nd Street

New York, NY 10019

212-974-0100

www.assuredguaranty.com

   

 

 

Financial Guaranty Insurance Policy

 

Insured Obligations: AmeriCredit Automobile Receivables Trust 2010-B

$36,800,000 Class A-1 0.37690% Asset Backed Notes, Series 2010-B

$69,000,000 Class A-2 1.18% Asset Backed Notes, Series 2010-B

$94,200,000 Class A-3 2.49% Asset Backed Notes, Series 2010-B

 

Policy No.: D-2010-78

 

Effective Date: August 19, 2010

Assured Guaranty Corp., a Maryland-domiciled insurance company (“Assured
Guaranty”), in consideration of the payment of the premium and on the terms and
subject to the conditions of this Policy (which includes each endorsement
hereto), hereby unconditionally and irrevocably agrees to pay to the Trustee,
for the benefit of the Holders of the Insured Obligations, that portion of the
Insured Amounts which shall become Due for Payment during the Term of the Policy
but shall be unpaid by reason of Nonpayment. Capitalized terms used and not
defined herein shall have the meanings ascribed thereto in the endorsement
attached hereto.

Assured Guaranty will make payment of any amount required to be paid under this
Policy following receipt of notice as described in the endorsement attached
hereto. Such payments of principal and interest shall be made only upon
presentation of an instrument of assignment in form and substance satisfactory
to Assured Guaranty, transferring to Assured Guaranty all rights under such
Insured Obligations to receive the principal of and interest on the Insured
Obligations, to the extent of such payments of principal and interest. Payment
by Assured Guaranty to the Trustee for the benefit of the Holders shall
discharge the obligations of Assured Guaranty under this Policy to the extent of
such payment.

In the event that the Trustee for the Insured Obligations has notice that any
payment of principal of or interest in an Insured Obligation which has become
Due for Payment and which has been made to a Holder by or on behalf of the
Trustee has been deemed a preferential transfer and has been recovered from such
Holder pursuant to the United States Bankruptcy Code in accordance with a final,
nonappealable order of a court of competent jurisdiction, such Holder will be
entitled to payment from Assured Guaranty to the extent of such recovery if
sufficient funds are not otherwise available (in accordance with the endorsement
attached hereto).

This Policy is non-cancelable for any reason. The premium on this Policy is not
refundable for any reason. This Policy does not insure against loss of any
prepayment premium or other acceleration payment which at any time may become
due in respect of any Insured Obligation, other than at the sole option of
Assured Guaranty, nor against any risk other than Nonpayment, including the
failure of the Trustee to remit amounts received to the Holders of Insured
Obligations and any shortfalls attributable to withholding or other taxes,
including interest and penalties in respect of such liability.

To the fullest extent permitted by applicable law, Assured Guaranty hereby
waives, in each case for the benefit of the Holders only, all rights and
defenses of any kind (including, without limitation, the defense of fraud in the
inducement or in fact or any other circumstance that would have the effect of
discharging a surety, guarantor or any other Person in law or in equity) that
may be available to Assured Guaranty to deny or avoid payment of its obligations
under this Policy in accordance with the express provisions hereof. Nothing in
this paragraph will be construed (i) to waive, limit or otherwise impair, and
Assured Guaranty expressly reserves, Assured Guaranty’s rights and remedies,
including, without limitation: its right to assert any claim or to pursue
recoveries (based on contractual rights, securities law violations, fraud or
other causes of action) against any Person or entity, in each case, whether
directly or acquired as a subrogee, assignee or otherwise, subsequent to making
any payment to the Beneficiary in accordance with the express provisions hereof,
and/or (ii) to require payment by Assured Guaranty of any amounts that have been
previously paid or that are not otherwise due in accordance with the express
provisions of this Policy. Assured Guaranty does not waive its rights to seek
payment of all amounts to which it is entitled pursuant to the Operative
Documents.

This Policy (which includes each endorsement hereto) sets forth in full the
undertaking of Assured Guaranty with respect to the subject matter hereof, and
may not be modified, altered or affected by any other agreement or instrument,
including, without limitation, any modification thereto or amendment thereof.

This Policy shall be governed by, and shall be construed in accordance with, the
laws of the State of New York.

THIS POLICY IS NOT COVERED BY THE PROPERTY/CASUALTY INSURANCE SECURITY FUND
SPECIFIED IN ARTICLE 76 OF THE NEW YORK INSURANCE LAW. IN WITNESS WHEREOF,
Assured Guaranty has caused this Policy to be affixed with its corporate seal,
to be signed by its duly authorized officer and to become effective and binding
upon Assured Guaranty by virtue of such signature.

 

    ASSURED GUARANTY CORP.                 [SEAL]         By:         Name:  
Jorge Gana     Title:   Managing Director     Signature attested to by:        
  Counsel



--------------------------------------------------------------------------------

ENDORSEMENT NO. 1 TO

FINANCIAL GUARANTY INSURANCE POLICY

(NOTES POLICY)

 

Attached to and forming a part of

Financial Guaranty Insurance Policy No.: D-2010-78

  Effective Date: August 19, 2010

Issued To: Wells Fargo Bank, National Association, as Trust Collateral Agent

This Endorsement forms a part of the Policy referenced above. To the extent the
provisions of this Endorsement conflict with the provisions of the
above-referenced Policy, the provisions of this Endorsement shall govern.

ARTICLE I Definitions. For all purposes of this Policy, the terms specified
below shall have the meanings or constructions provided below. Capitalized terms
used herein and not otherwise defined herein shall have the meanings provided in
the Indenture or the Sale and Servicing Agreement, whether provided directly or
through incorporation by reference, unless otherwise specified.

“Assured Guaranty” means Assured Guaranty Corp., a Maryland-domiciled insurance
company.

“Business Day” means any day other than a Saturday, Sunday, legal holiday or
other day on which the New York Stock Exchange, the Federal Reserve Bank of New
York, the commercial banking institutions in Wilmington, Delaware, Fort Worth,
Texas, New York City, New York, Minneapolis, Minnesota, the State of Maryland,
or the location of any successor Servicer, successor Owner Trustee or successor
Trust Collateral Agent, or the Insurer are authorized or obligated by law,
executive order or governmental decree to be closed.

“Date of Issuance” means the Effective Date.

“Due for Payment” means (i) with respect to any amount payable hereunder in
respect of Scheduled Payments, becoming payable on an Insured Distribution Date
in accordance with clause (i), (ii) or (iii), as applicable, of the definition
of “Scheduled Payments” and (ii) with respect to any amount payable hereunder in
respect of any Scheduled Payment avoided as a preference payment, becoming
payable on the date specified in Section 3.

“Effective Date” means August 19, 2010.

“Holder” shall have the meaning set forth in the Indenture; provided, however
that “Holder” shall not include the Obligor, the Servicer, the Trustee, the
Trust Collateral Agent or any affiliates or successors of the foregoing in the
event the Obligor, or any such affiliate or successor, is a registered or
beneficial owner of the Insured Obligations.

“Indenture” means the Indenture, dated as of August 2, 2010, between the Obligor
and Wells Fargo Bank, National Association, as Trustee and Trust Collateral
Agent, as amended from time to time with the written consent of Assured
Guaranty.

“Indenture Trustee” or “Trustee” means Wells Fargo Bank, National Association,
in its capacity as Trustee under the Indenture and any successor in such
capacity.

“Insured Amounts” means the Scheduled Payments.

“Insured Obligations” means the $36,800,000 Class A-1 0.37690% Asset Backed
Notes, Series 2010-B, the $69,000,000 Class A-2 1.18% Asset Backed Notes, Series
2010-B and the $94,200,000 Class A-3 2.49% Asset Backed Notes, Series 2010-B,
issued by the Obligor under the Indenture.

“Nonpayment” means that an Insured Amount is Due for Payment but the funds, if
any, remitted to the Trust Collateral Agent or the Trustee for such payment
pursuant to the Sale and Servicing Agreement or the Indenture are insufficient
for payment in full of such Insured Amount.



--------------------------------------------------------------------------------

Policy No.: D-2010-78    Date of Issuance: August 19, 2010

 

“Notice of Claim” means a notice and certificate from the Trust Collateral Agent
in the form attached as Exhibit A to this Endorsement.

“Obligor” means AmeriCredit Automobile Receivables Trust 2010-B, a Delaware
statutory trust.

“Operative Documents” means the Basic Documents, as the same may be amended,
supplemented, or otherwise modified from time to time with the written consent
of Assured Guaranty.

“Policy” means this Financial Guaranty Insurance Policy and includes each
endorsement thereto.

“Receipt” and “Received” mean actual delivery to Assured Guaranty and to the
Fiscal Agent (as defined below), if any, prior to 12:00 noon, New York City
time, on a Business Day; delivery either on a day that is not a Business Day, or
after 12:00 noon, New York City time, on a Business Day shall be deemed to be
receipt on the next succeeding Business Day. For the purposes of this
definition, “actual delivery” to Assured Guaranty means (i) the delivery of the
original Notice of Claim, together with each other notice or other applicable
documentation required by the terms of this Policy, to Assured Guaranty at its
address set forth in paragraph 8, or (ii) facsimile transmission of the original
Notice of Claim, together with each other notice or other applicable
documentation required by the terms of this Policy, to Assured Guaranty at its
facsimile number set forth in paragraph 8. If presentation is made by facsimile,
the Trust Collateral Agent, (x) promptly shall confirm transmission by telephone
to Assured Guaranty at its telephone number set forth in paragraph 8 and (y) as
soon as is reasonably practicable, shall deliver the original Notice of Claim,
together with each other notice or other applicable documentation required by
the terms of this Policy, to Assured Guaranty at its address set forth in
paragraph 8. If any Notice of Claim or other notice or certificate given
hereunder by the Trust Collateral Agent is not in proper form or is not properly
completed, executed or delivered, or contains any misstatement, it shall be
deemed not to have been Received, and Assured Guaranty or its Fiscal Agent shall
promptly so advise the Trust Collateral Agent and the Trust Collateral Agent may
submit an amended notice.

“Sale and Servicing Agreement” means the Sale and Servicing Agreement dated as
of August 2, 2010 among the Obligor, AmeriCredit Financial Services, Inc., as
Servicer, AFS SenSub Corp., as Seller and Wells Fargo Bank, National
Association, as Backup Servicer and Trust Collateral Agent, as such agreement
may be amended, supplemented or otherwise modified from time to time with the
written consent of Assured Guaranty.

“Scheduled Payments” means, as to each Insured Distribution Date, payments that
are required to be made to Holders in accordance with the original terms of the
Insured Obligations when issued and without regard to any subsequent amendment
or modification of the Insured Obligations, the Indenture, the Sale and
Servicing Agreement or the Basic Documents, except amendments or modifications
to which Assured Guaranty has given its prior written consent, which payments
are (i) the Noteholders’ Interest Distributable Amount with respect to the
related Distribution Date, (ii) the Noteholders’ Remaining Parity Deficit Amount
with respect to the related Distribution Date and (iii) with respect to the
Final Scheduled Distribution Date for any class of Insured Obligations, the
outstanding principal amount of such class on such Final Scheduled Distribution
Date, after taking into account reductions on such date of such outstanding
principal amount from all sources other than this Policy. Scheduled Payments do
not include payments that become due on an accelerated basis as a result of
(a) a default by the Obligor, (b) an election by the Obligor to pay principal on
an accelerated basis, (c) the occurrence of an Event of Default under the
Indenture or (d) any other cause, unless Assured Guaranty elects, in its sole
discretion, to pay in whole or in part such principal due upon acceleration,
together with any accrued interest to the date of acceleration. In the event
Assured Guaranty does not so elect, this Policy will continue to guarantee
payment on the Insured Obligations in accordance with their original terms.
Scheduled Payments shall not include (x) any portion of a Noteholders’ Interest
Distributable Amount or of a Noteholders’ Interest Carryover Amount due to
Holders because the appropriate notice and certificate for payment in proper
form as required by paragraph 2 hereof was not timely Received by Assured
Guaranty or (y) any portion of a Noteholders’ Interest Distributable Amount due
to Holders representing interest on any Noteholders’ Interest Carryover Amount
accrued from and including the date of payment of the amount of such
Noteholders’ Interest Carryover Amount, unless in each case, Assured Guaranty
elects, in its sole discretion, to pay such amount in whole or in part, pursuant
hereto. Scheduled Payments shall not include any amounts due in respect of the
Insured Obligations attributable to any increase in interest rate, penalty or
other sum payable by the Obligor by reason of any default or event of default in
respect of the Insured Obligations, or by reason of any deterioration of the
credit worthiness of the Obligor, nor shall Scheduled Payments include, nor
shall coverage be provided under this Policy in

 

3



--------------------------------------------------------------------------------

Policy No.: D-2010-78    Date of Issuance: August 19, 2010

 

respect of, any taxes, withholding or other charge with respect to any Holder
imposed by any governmental authority due in connection with the payment of any
Scheduled Payment to a Holder.

“Term of the Policy” means the period from and including the Date of Issuance to
and including the date on which (i) all Scheduled Payments have been paid or
deemed to be paid within the meaning of Section 4.1 of the Indenture; (ii) any
period during which any Scheduled Payment could have been avoided in whole or in
part as a preference payment under applicable bankruptcy, insolvency,
receivership or similar law shall have expired and (iii) if any proceedings
requisite to avoidance as a preference payment have been commenced prior to the
occurrence of (i) and (ii), a final and nonappealable order in resolution of
each such proceeding has been entered.

“Trust Collateral Agent” means Wells Fargo Bank, National Association, in its
capacity as Trust Collateral Agent under the Indenture, acting as agent for the
Indenture Trustee in accordance with the terms of the Indenture, and any
successor in such capacity.

ARTICLE II Notices and Conditions to Payment in Respect of Scheduled Payments.
Following Receipt by Assured Guaranty of a Notice of Claim, Assured Guaranty
will pay any amount payable hereunder in respect of Scheduled Payments on the
Insured Obligations out of the funds of Assured Guaranty on the later to occur
of (a) 12:00 noon, New York City time, on the third Business Day following such
Receipt; and (b) 12:00 noon, New York City time, on the date on which such
payment is due on the Insured Obligations. Payments due hereunder in respect of
Scheduled Payments will be disbursed to the Trust Collateral Agent by wire
transfer of immediately available funds.

No claim may be made hereunder except by the Trust Collateral Agent.

Assured Guaranty shall be entitled to pay any amount hereunder in respect of
Scheduled Payments on the Insured Obligations, including any amount due on the
Insured Obligations on an accelerated basis, whether or not any notice and
certificate shall have been Received by Assured Guaranty as provided above;
provided, however, that by acceptance of this Policy the Indenture Trustee
(directly or acting through the Trust Collateral Agent, as agent for the
Indenture Trustee) agrees to provide to Assured Guaranty, upon Assured
Guaranty’s request to the Trust Collateral Agent, a notice and certificate in
respect of any such payments made by Assured Guaranty. Assured Guaranty shall be
entitled to pay hereunder any amount that becomes due on the Insured Obligations
on an accelerated basis at any time or from time to time after such amount
becomes due, in whole or in part, prior to the scheduled date of payment
thereof; Scheduled Payments insured hereunder shall not include interest, in
respect of principal paid hereunder on an accelerated basis, accruing from and
after the date of such payment of principal.

In the event that any amount shall be received by the Trust Collateral Agent,
the Trustee or the Holder in respect of a Scheduled Payment forming the basis of
a claim specified in a Notice of Claim submitted hereunder, which amount had not
been received when the Notice of Claim was prepared but which is received by the
Trust Collateral Agent, the Trustee or the Holder prior to receipt of payment
from the Insurer as contemplated by this Policy (any such amount, a “Recovery”),
the Trust Collateral Agent immediately shall so notify the Insurer (which notice
shall include the amount of any such Recovery). The fact that a Recovery has
been received by the Beneficiary shall be deemed to be incorporated in the
applicable Notice of Claim as of the date such Notice of Claim originally was
prepared, without necessity of any action on the part of any Person, and the
Insurer shall pay the amount of the claim specified in the Notice of Claim as
herein provided, net of the Recovery.

ARTICLE III Notices and Conditions to Payment in Respect of Scheduled Payments
Avoided as Preference Payments. If any Scheduled Payment is avoided as a
preference payment under applicable bankruptcy, insolvency, receivership or
similar law instituted against the Obligor, Assured Guaranty will pay such
amount out of the funds of Assured Guaranty on the later of (a) the date when
due to be paid pursuant to the Order referred to below or (b) the first to occur
of (i) the fourth Business Day following Receipt by Assured Guaranty from the
Trust Collateral Agent of (A) a certified copy of a final non-appealable order
(the “Order”) of the court or other governmental body that exercised
jurisdiction to the effect that the Holder is required to return Scheduled
Payments made with respect to the Insured Obligations during the Term of the
Policy because such payments were avoidable as preference payments under
applicable bankruptcy, insolvency, receivership or similar law, (B) an opinion
of counsel satisfactory to the Insurer that such order is final and not subject
to appeal and (C) an assignment duly executed and delivered by the Holder, in
such form as is reasonably required by Assured Guaranty, and provided to the
Holder by Assured Guaranty, irrevocably assigning to Assured Guaranty all rights
and claims of the Holder relating to or arising under the

 

4



--------------------------------------------------------------------------------

Policy No.: D-2010-78    Date of Issuance: August 19, 2010

 

Insured Obligations against the estate of the Obligor or otherwise with respect
to such preference payment or (ii) the date of Receipt by Assured Guaranty from
the Trust Collateral Agent of the items referred to in clauses (A), (B) and
(C) above if, at least four Business Days prior to such date of Receipt, Assured
Guaranty shall have Received written notice from the Trust Collateral Agent that
such items were to be delivered on such date and such date was specified in such
notice. Such payment shall be disbursed to the receiver, conservator,
debtor-in-possession or trustee in bankruptcy named in the Order and not to the
Trust Collateral Agent or any Holder directly (unless a Holder has previously
paid such amount to the receiver, conservator, debtor-in-possession or trustee
in bankruptcy named in the Order, in which case such payment shall be disbursed
to the Trust Collateral Agent for distribution to such Holder upon proof of such
payment reasonably satisfactory to Assured Guaranty). In connection with the
foregoing, Assured Guaranty shall have the rights provided pursuant to
Section 6.2 of the Sale and Servicing Agreement.

Notwithstanding the foregoing paragraph, in no event shall the Insurer be
obligated to make any payment pursuant to this paragraph 3 prior to the date the
related Scheduled Payment is Due for Payment.

ARTICLE IV Governing Law. This Policy shall be construed in accordance with, and
this Policy and all matters arising out of or relating in any way to this Policy
shall be governed by, the law of the state of New York.

ARTICLE V Payments. Payments due hereunder in respect of Insured Amounts shall
be disbursed to the Trust Collateral Agent by wire transfer of immediately
available funds to an account of the Trust Collateral Agent specified in the
applicable Notice of Claim (or in the case of an Insured Amount becoming Due for
Payment under Section 3 above, to the receiver, conservator, administrator,
debtor-in-possession or trustee in bankruptcy named in the Order as set forth in
Section 3 above). Assured Guaranty’s obligations hereunder in respect of Insured
Amounts shall be discharged to the extent that funds are transferred to the
Trust Collateral Agent as provided in the Notice of Claim (or to such receiver,
conservator, administrator, debtor-in-possession or trustee in bankruptcy named
in the Order as set forth in Section 3 above), whether or not such funds are
properly applied by the Indenture Trustee, the Trust Collateral Agent, or such
other Person. In the event Assured Guaranty is required under law to deduct or
withhold any tax or similar charge from or in respect of any amount payable
under or in respect of this Policy, Assured Guaranty will make all such
deductions and withholdings and pay the full amount deducted or withheld to the
relevant taxation authority in accordance with law, but Assured Guaranty will
not “gross-up” or otherwise pay additional amounts in respect of such taxes, and
Assured Guaranty’s payments to the Trust Collateral Agent as provided in the
Notice of Claim (or to such receiver, conservator, administrator,
debtor-in-possession or trustee in bankruptcy named in the Order as set forth in
Section 3 above) will be amounts that are net of such deductions or
withholdings.

ARTICLE VI Fiscal Agent. At any time during the Term of the Policy, Assured
Guaranty may appoint a fiscal agent (the “Fiscal Agent”) for purposes of this
Policy by written notice to the Trust Collateral Agent at the notice address
specified in the Indenture specifying the name and notice address of the Fiscal
Agent. From and after the date of receipt of such notice by the Trust Collateral
Agent, (i) copies of all notices and documents required to be delivered to
Assured Guaranty pursuant to this Policy shall be simultaneously delivered to
the Fiscal Agent and to Assured Guaranty and shall not be deemed Received until
Received by both, and (ii) all payments required to be made by Assured Guaranty
under this Policy may be made directly by Assured Guaranty or by the Fiscal
Agent on behalf of Assured Guaranty. The Fiscal Agent is the agent of Assured
Guaranty only and the Fiscal Agent shall in no event be liable to any Holder for
any acts of the Fiscal Agent or any failure of Assured Guaranty to deposit, or
cause to be deposited, sufficient funds to make payments due under the Policy.

ARTICLE VII Waiver of Defenses. To the fullest extent permitted by applicable
law, Assured Guaranty agrees not to assert, and hereby waives, for the benefit
of each Holder, all rights (whether by counterclaim, setoff or otherwise) and
defenses (including, without limitation, the defense of fraud), whether acquired
by subrogation, assignment or otherwise, to the extent that such rights and
defenses may be available to Assured Guaranty to avoid payment of its
obligations under this Policy in accordance with the express provisions of this
Policy. Nothing in this paragraph shall be construed to limit or otherwise
impair Assured Guaranty’s right to pursue recovery or claims (based on
contractual rights, securities law violations, fraud or other causes of action)
against any person or entity, or, except as provided in paragraph 3 of this
Endorsement, to require payment by Assured Guaranty of any amounts that have
been previously paid or that are not otherwise due in accordance with the
express provisions of this Policy or the Insured Obligations. Nothing in this
Policy shall be construed to require payment to the extent any force majeure
event or governmental act prevents Assured Guaranty from performing its
obligations under this Policy or

 

5



--------------------------------------------------------------------------------

Policy No.: D-2010-78    Date of Issuance: August 19, 2010

 

such performance is otherwise rendered impossible, in which event Assured
Guaranty agrees to (i) use commercially reasonable efforts to perform its
obligations under this Policy notwithstanding such force majeure event,
governmental act or impossibility of performance and (ii) perform its
obligations under this Policy promptly following cessation of such force majeure
event, governmental act or impossibility of performance.

ARTICLE VIII Notices. All notices to be given hereunder shall be in writing
(except as otherwise specifically provided herein) and shall be mailed by
registered mail or personally delivered or telecopied to Assured Guaranty as
follows:

Assured Guaranty Corp.

31 West 52nd Street

New York, NY 10019

Attention: Structured Surveillance

  Re: Policy No. D-2010-78

       AmeriCredit Automobile Receivables Trust 2010-B

Telecopy No.: (212) 339-3518

Confirmation: (212) 974-0100

With a copy to the General Counsel at the above address and telecopier number.

Assured Guaranty may specify a different address or addresses by writing mailed
or delivered to the Trust Collateral Agent.

In each case in which a demand, notice or other communication to Assured
Guaranty refers to a Default, an Event of Default, a claim on the Policy or an
event with respect to which failure on the part of Assured Guaranty to respond
shall be deemed to constitute consent or acceptance, then a copy of such demand,
notice or other communication shall also be sent to the attention of each of the
General Counsel of Assured Guaranty, the General Counsel of AmeriCredit at the
address for notices specified in the Sale and Servicing Agreement and to the
Indenture Trustee at the Corporate Trust Office and, in all cases, any original
and each copy shall be marked “URGENT MATERIAL ENCLOSED.”)

ARTICLE IX Subrogation. Upon and to the extent of any payment by Assured
Guaranty under this Policy, Assured Guaranty shall become the holder of the
Insured Obligations and any appurtenant coupon thereto and right to payment of
principal thereof and interest thereon, and shall be fully subrogated to the
Indenture Trustee’s, the Trust Collateral Agent’s and each Holder’s right, title
and interest thereunder, including the right to receive payments in respect of
the Insured Obligations. Any payment made by or on behalf of the Obligor to, and
any amounts received under the Operative Documents for the benefit of, the
Indenture Trustee, the Trust Collateral Agent or the Holders in respect of any
Insured Amount forming the basis of a claim hereunder (which claim shall have
been paid by Assured Guaranty) shall be received and held in trust for the
benefit of Assured Guaranty and shall be paid over to Assured Guaranty in
accordance with the Sale and Servicing Agreement, the Indenture and the
Insurance Agreement. The Indenture Trustee, the Trust Collateral Agent and each
Holder shall cooperate in all reasonable respects, and at the expense of Assured
Guaranty, with any request by Assured Guaranty for action to preserve or enforce
Assured Guaranty’s rights and remedies in respect of the Obligor under the
Insured Obligations, any related security arrangements or otherwise, including,
without limitation, any request (i) to institute or to participate in any suit,
action or other proceeding, (ii) to enforce any judgment obtained and to collect
from the Obligor or the Trust Collateral Agent or the Indenture Trustee any
amounts adjudged due or (iii) to transfer to Assured Guaranty, via absolute
legal assignment, the Indenture Trustee’s, the Trust Collateral Agent’s or such
Holder’s rights in respect of any Insured Amount that may form the basis of a
claim hereunder.

ARTICLE X Assignment and Amendment. This Policy may not be assigned by the
Indenture Trustee or the Trust Collateral Agent without the prior written
consent of Assured Guaranty. Except with the prior written consent of the Trust
Collateral Agent and Assured Guaranty, the terms of this Policy may not be
modified or altered by any other agreement.

ARTICLE XI Premiums. The Obligor shall pay or cause to be paid to the Assured
Guaranty in accordance with the Sale and Servicing Agreement and the Insurance
Agreement the premium payable to Assured Guaranty in respect of this Policy as
set forth in the Premium Letter.

ARTICLE XII No Waiver. No waiver of any rights or powers of Assured Guaranty or
any consent by Assured Guaranty shall be valid unless in writing and signed by
an authorized officer or agent of Assured

 

6



--------------------------------------------------------------------------------

Policy No.: D-2010-78    Date of Issuance: August 19, 2010

 

Guaranty. The waiver of any right by Assured Guaranty, or the failure promptly
to exercise any such right, shall not be construed as a waiver of any other
right to exercise the same at any time thereafter.

ARTICLE XIII Termination. This Policy and the obligations of Assured Guaranty
hereunder shall terminate upon the expiration of the Term of the Policy

ARTICLE XIV Surrender of Policy. The Trust Collateral Agent shall surrender this
Policy to Assured Guaranty for cancellation upon expiration of the Term of the
Policy.

IN WITNESS WHEREOF, ASSURED GUARANTY CORP. has caused this Endorsement No. 1 to
be executed by its Authorized Officer.

 

ASSURED GUARANTY CORP. By       Authorized Officer Signature attested to by: By
      Counsel

 

7



--------------------------------------------------------------------------------

EXHIBIT A

To Endorsement No. 1

NOTICE OF CLAIM AND CERTIFICATE

(Letterhead of Trust Collateral Agent)

Assured Guaranty Corp.

31 West 52nd Street

New York, NY 10019

 

  Re: AmeriCredit Automobile Receivables Trust 2010-B

The undersigned, a duly authorized officer of Wells Fargo Bank, National
Association (the “Trust Collateral Agent”), hereby certifies to Assured Guaranty
Corp. (“Assured Guaranty”), with reference to Assured Guaranty Policy No.
D-2010-78 dated August 19, 2010, (the “Policy”) issued by Assured Guaranty in
respect of the $36,800,000 Class A-1 0.37690% Asset Backed Notes, $69,000,000
Class A-2 1.18% Asset Backed Notes and $94,200,000 Class A-3 2.49% Asset Backed
Notes of the above-referenced Trust (the “Insured Obligations”), that:

(i) The Trust Collateral Agent is the Trust Collateral Agent for the Holders
under the Indenture.

(ii) The amount determined under clause (i) of the definition of Deficiency
Claim Amount for the related Insured Distribution Date is $            .

(iii) The amount determined under clause (ii) of the definition of Deficiency
Claim Amount for the related Insured Distribution Date is $            .

(iv) The amount determined under clause (iii) of the definition of Deficiency
Claim Amount for the related Insured Distribution Date is $            .

(v) The amount determined under paragraph 3 of Endorsement No. 1 to the Policy
is $            .

(vi) The sum of all amounts on deposit (or scheduled to be on deposit) in the
Note Distribution Account and available for distribution to the Holders pursuant
to the Indenture will be $             less than the aggregate amount of the
preceding clauses (ii), (iii), (iv) and (v) due on
                                 (such deficiency, the “Shortfall”).

(vii) The Trust Collateral Agent is making a claim under the Policy for the
Shortfall to be applied to the payment of Scheduled Payments.

(viii) The Trust Collateral Agent agrees that, following receipt of funds from
Assured Guaranty, it shall (a) hold such amounts in trust and apply the same
directly to the payment of Scheduled Payments on the Insured Obligations when
due; (b) not apply such funds for any other purpose; (c) not commingle such
funds with other funds held by the Trust Collateral Agent and (d) maintain an
accurate record of such payments with respect to each Insured Obligation and the
corresponding claim on the Policy and proceeds thereof, and, if any Insured
Obligation is required to be surrendered or presented for such payment, shall
stamp on each such Insured Obligation the legend “$[insert applicable amount]
paid by Assured Guaranty and the balance hereof has been cancelled and reissued”
and then shall deliver such Insured Obligation to Assured Guaranty.

(ix) The Trust Collateral Agent, on behalf of the Holders and the Indenture
Trustee, hereby assigns to Assured Guaranty (a) all rights of the Holders and
the Indenture Trustee with respect to the Insured Obligations to the extent of
any payments under the Policy and (b) any claims in respect of amounts due to
the Holders or the Indenture Trustee in respect of securities law violations,
fraud or other claims arising out of or relating to the offer and sale of the
Insured Obligations. The foregoing assignments are in addition to, and not in
limitation of, rights of subrogation otherwise available to Assured Guaranty in
respect

 

A-1



--------------------------------------------------------------------------------

of such payments. Payments to Assured Guaranty in respect of the foregoing
assignments shall in all cases be subject to and subordinate to the rights of
the Holders to receive all Scheduled Payments in respect of the Insured
Obligations. The Trust Collateral Agent shall take such action and deliver such
instruments as may be reasonably requested or required by Assured Guaranty to
effectuate the purpose or provisions of this clause (ix).

(x) The Trust Collateral Agent, on behalf of the Holders and the Indenture
Trustee, hereby appoints Assured Guaranty as agent and attorney-in-fact for the
Trust Collateral Agent, the Indenture Trustee and each such Holder in any legal
proceeding with respect to the Insured Obligations. The Trust Collateral Agent
hereby agrees that, so long as an Insurer Default (as defined in the Indenture)
shall not exist, Assured Guaranty may at any time during the continuation of any
proceeding by or against the Obligor under the United States Bankruptcy Code or
any other applicable bankruptcy, insolvency, receivership, rehabilitation or
similar law (an “Insolvency Proceeding”) direct all matters relating to such
Insolvency Proceeding, including without limitation, (A) all matters relating to
any claim in connection with an Insolvency Proceeding seeking the avoidance as a
preferential transfer of any payment made with respect to the Insured
Obligations (a “Preference Claim”), (B) the direction of any appeal of any order
relating to any Preference Claim at the expense of Assured Guaranty but subject
to reimbursement as provided in the Insurance Agreement and (C) the posting of
any surety, supersedeas or performance bond pending any such appeal. In
addition, the Trust Collateral Agent hereby agrees that Assured Guaranty shall
be subrogated to, and the Trust Collateral Agent on its behalf and on behalf of
each Holder, hereby delegates and assigns, to the fullest extent permitted by
law, the rights of the Trust Collateral Agent and each Holder in the conduct of
any Insolvency Proceeding, including, without limitation, all rights of any
party to an adversary proceeding or action with respect to any court order
issued in connection with any such Insolvency Proceeding.

(xi) Payment should be made by wire transfer directed to [ACCOUNT TO BE
SPECIFIED].

Upon payment of the applicable Shortfall, the Insurer shall be subrogated to the
rights of the Holder, the Indenture Trustee and the Trust Collateral Agent with
respect to such payment, to the extent set forth in Section 9 of the endorsement
thereto.

This Notice of Claim may be revoked at any time by written notice of such
revocation by the Trust Collateral Agent to the Insurer.

ANY PERSON WHO KNOWINGLY AND WITH INTENT TO DEFRAUD ANY INSURANCE COMPANY OR
OTHER PERSON FILES AN APPLICATION FOR INSURANCE OR STATEMENT OF CLAIM CONTAINING
ANY MATERIALLY FALSE INFORMATION, OR CONCEALS FOR THE PURPOSE OF MISLEADING,
INFORMATION CONCERNING ANY FACT MATERIAL THERETO, COMMITS A FRAUDULENT INSURANCE
ACT, WHICH IS A CRIME AND SHALL ALSO BE SUBJECT TO A CIVIL PENALTY NOT TO EXCEED
FIVE THOUSAND DOLLARS AND THE STATED VALUE OF THE CLAIM FOR EACH SUCH VIOLATION.

Unless the context otherwise requires, capitalized terms used in this Notice of
Claim and Certificate and not defined herein shall have the meanings provided in
the Policy.

 

A-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Trust Collateral Agent has executed and delivered this
Notice of Claim and Certificate as of the     th day of                 ,
20    .

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Trust Collateral Agent

By     Title  

 

 

For Assured Guaranty or Fiscal Agent Use Only

Wire transfer sent on                      By                                 

Confirmation Number                                     

 

A-3



--------------------------------------------------------------------------------

APPENDIX A

TO INSURANCE AND INDEMNITY AGREEMENT

CONDITIONS PRECEDENT TO ISSUANCE OF THE NOTES POLICY

(a) Payment of Premium and Expenses; Premium Letter. Assured Guaranty shall have
been paid, a nonrefundable Premium and shall have been reimbursed, for other
fees and expenses identified in Section 3.2 of this Insurance Agreement as
payable at closing and Assured Guaranty shall have received a fully executed
copy of the Premium Letter.

(b) Transaction Documents. Assured Guaranty shall have received a copy of each
of the Transaction Documents, in form and substance satisfactory to Assured
Guaranty, duly authorized, executed and delivered by each party thereto. Without
limiting the foregoing, the provisions of the Sale and Servicing Agreement
relating to the payment to Assured Guaranty of Premium due on the Notes Policy
and the reimbursement to Assured Guaranty of amounts paid under the Notes Policy
shall be in form and substance acceptable to Assured Guaranty in its sole
discretion.

(c) Certified Documents and Resolutions. Assured Guaranty shall have received a
copy of (i) the certificate of incorporation and bylaws of each of AmeriCredit,
the Company and AFS SenSub and (ii) the resolutions of the Board of Directors of
each of AmeriCredit, the Company and AFS SenSub, authorizing the issuance of the
Securities and the execution, delivery and performance by AmeriCredit, the
Company and AFS SenSub of the Transaction Documents and the transactions
contemplated thereby, certified by the Secretary or an Assistant Secretary of
AmeriCredit, the Company and AFS SenSub, as the case may be (which certificate
shall state that such certificate of incorporation, bylaws and resolutions are
in full force and effect without modification on the Date of Issuance).

(d) Incumbency Certificate. Assured Guaranty shall have received a certificate
of the Authorized Officer, Secretary or an Assistant Secretary, as the case may
be, of each of the Owner Trustee, AmeriCredit, the Company, the Representative
and AFS SenSub certifying the name and signatures of the officers of the Owner
Trustee, AmeriCredit, the Company, the Representative and AFS SenSub, as the
case may be, authorized to execute and deliver the Transaction Documents and
that shareholder consent to the execution and delivery of such documents is not
necessary.

(e) Representations and Warranties; Certificate. The representations and
warranties of each of AmeriCredit, the Company and AFS SenSub in this Insurance
Agreement shall be true and correct as of the Date of Issuance with respect to
such Person as if made on the Date of Issuance and Assured Guaranty shall have
received a certificate of appropriate officers of the Owner Trustee,
AmeriCredit, the Company and AFS SenSub, as the case may be, to that effect.

(f) Opinions of Counsel. Assured Guaranty shall have received opinions of
counsel addressed to Assured Guaranty and S&P in respect of the Trust, the Owner



--------------------------------------------------------------------------------

Trustee, AmeriCredit, the Company, AFS SenSub, the other parties to the
Transaction Documents and the Transaction in form and substance satisfactory to
Assured Guaranty, addressing such matters as Assured Guaranty may reasonably
request, and the counsel providing each such opinion shall have been instructed
by its client to deliver such opinion to the addressees thereof.

(g) Approvals, Etc. Assured Guaranty shall have received true and correct copies
of all approvals, licenses and consents, if any, including, without limitation,
the approval of the shareholders of AmeriCredit, AFS SenSub and the Company
required in connection with the Transaction.

(h) No Litigation, Etc. No suit, action or other proceeding, investigation, or
injunction or final judgment relating thereto, shall be pending or threatened
before any court or governmental agency in which it is sought to restrain or
prohibit or to obtain damages or other relief in connection with any of the
Transaction Documents or the consummation of the Transaction.

(i) Legality. No statute, rule, regulation or order shall have been enacted,
entered or deemed applicable by any government or governmental or administrative
agency or court which would make the transactions contemplated by any of the
Transaction Documents illegal or otherwise prevent the consummation thereof.

(j) Satisfaction of Conditions of Underwriting Agreement. All conditions in the
Underwriting Agreement to the Underwriters’ obligation to purchase the
Securities shall have been satisfied.

(k) Issuance of Ratings. Assured Guaranty shall have received confirmation that
the risk covered by the Notes Policy constitutes at least the underlying ratings
as set forth under the heading “Ratings” in the Free Writing Prospectus dated
August 9, 2010 and that the Notes, when issued, will be rated as set forth in
the table under the heading “Ratings” in the Free Writing Prospectus dated
August 9, 2010.

(l) Maintenance of Receivable Files. Assured Guaranty shall have received
evidence satisfactory to it that the Receivable Files are being maintained by
and held in the custody of the Company, as Custodian, pursuant to Section 3.3 of
the Sale and Servicing Agreement.

(m) Release of Security Interests. To the extent applicable, Assured Guaranty
shall have received an executed copy of the Release of Security Interest, in
form and substance satisfactory to Assured Guaranty.

(n) Financing Statements. To the extent applicable, the Trustee shall have
received for filing, any amendments to, and/or terminations of, UCC financing
statements to be filed in such locations as required to evidence the release of
any Liens on the Receivables and other property.

(o) No Default. No Default or Event of Default shall have occurred.

 

2



--------------------------------------------------------------------------------

(p) Intentionally Omitted.

(q) Additional Items. Assured Guaranty shall have received such other documents,
instruments, approvals or opinions requested by Assured Guaranty as may be
reasonably necessary to effect the Transaction, including but not limited to
evidence satisfactory to Assured Guaranty that all conditions precedent, if any,
in the Transaction Documents have been satisfied.

 

3